

Exhibit 10.1





--------------------------------------------------------------------------------

Published CUSIP number: 73651GAP8




















AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF MARCH 6, 2015
AMONG






PORTLAND GENERAL ELECTRIC COMPANY, THE LENDERS,
WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,


BANK OF AMERICA, N.A., BARCLAYS BANK PLC, JPMORGAN CHASE BANK, N.A. AND
U.S. BANK NATIONAL ASSOCIATION, AS CO-SYNDICATION AGENTS,












WELLS FARGO SECURITIES, LLC,
MERILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS BANK PLC,
J.P. MORGAN SECURITIES LLC, AND
U.S. BANK NATIONAL ASSOCIATION,
AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS











--------------------------------------------------------------------------------





--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page


ARTICLE I DEFINITIONS
......................................................................................................1
ARTICLE II THE
CREDITS...................................................................................................14
2.1    The Facility
.......................................................................................................14
2.2    Advances
...........................................................................................................14
2.3    Increases and Reductions of the Aggregate Commitment
.................................15
2.4    Method of Borrowing
........................................................................................17
2.5    Facility
Fee.........................................................................................................17
2.6    Minimum Amount of Each Advance
.................................................................17
2.7    Optional Principal
Payments..............................................................................18
2.8    Changes in Interest Rate,
etc..............................................................................18
2.9    Rates Applicable After
Default...........................................................................18
2.10    Method of Payment
............................................................................................19
2.11    Evidence of Indebtedness; Recordkeeping
........................................................19
2.12    Telephonic Notices
.............................................................................................19
2.13    Interest Payment Dates; Interest and Fee Basis
..................................................19
2.14    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions...........................................................................................................20
2.15    Lending
Installations.............................................................................................20
2.16    Non-Receipt of Funds by the Agent
.....................................................................20
2.17    Replacement of Lender
.........................................................................................20
2.18    Extension of Final Termination
Date.....................................................................21
2.19    Letters of Credit.
...................................................................................................21
2.20    Cash Collateral.
....................................................................................................29
2.21    Defaulting
Lenders................................................................................................30
2.22    Swing Line Loans.
................................................................................................31
ARTICLE III YIELD PROTECTION; TAXES
..........................................................................33
3.1    Yield Protection
....................................................................................................
33
3.2    Changes in Capital Adequacy Regulations
...........................................................33
3.3    Availability of Types of Advances
........................................................................34
3.4    Funding
Indemnification........................................................................................34
3.5    Taxes
.................................................................................................................
....34
3.6    Lender Statements; Survival of Indemnity
............................................................36
ARTICLE IV CONDITIONS PRECEDENT
..............................................................................37
4.1    Effectiveness
..........................................................................................................37
4.2    Each Credit
Extension............................................................................................38
ARTICLE V REPRESENTATIONS AND WARRANTIES
.......................................................38
5.1    Corporate Existence
...............................................................................................38
5.2    Litigation and Contingent
Obligations...................................................................38
5.3    No Breach
..............................................................................................................39
5.4    Corporate
Action....................................................................................................39
5.5    Approvals
...............................................................................................................39
5.6    Use of Loans
..........................................................................................................39
5.7    ERISA
....................................................................................................................39
5.8    Taxes
......................................................................................................................40
i



--------------------------------------------------------------------------------




5.9    Subsidiaries
............................................................................................................40
5.10    No Material Adverse
Change.................................................................................40
5.11    Financial Statements
..............................................................................................40
5.12    No Material Misstatements
....................................................................................40
5.13    Properties
...............................................................................................................41
5.14    Environmental
Matters...........................................................................................41
5.15    Investment Company Act
......................................................................................41
5.16    Anti-Terrorism; Anti-Money Laundering
..............................................................41
ARTICLE VI COVENANTS
.......................................................................................................41
6.1    Preservation of Existence and
Business.................................................................41
6.2    Preservation of Property
........................................................................................42
6.3    Payment of
Taxes...................................................................................................42
6.4    Compliance with Applicable Laws and Contracts
.................................................42
6.5    Preservation of Loan Document Enforceability
....................................................42
6.6    Insurance
................................................................................................................42
6.7    Use of
Proceeds......................................................................................................42
6.8    Visits, Inspections and Discussions
.......................................................................42
6.9    Information to Be Furnished
..................................................................................43
6.10    Liens.......................................................................................................................45
6.11    Indebtedness to Capitalization Ratio
.....................................................................46
6.12    Merger or Consolidation
........................................................................................46
6.13    Disposition of Assets
.............................................................................................46
ARTICLE VII
DEFAULTS..........................................................................................................47
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES .............48
8.1    Acceleration
..........................................................................................................48
8.2    Amendments
.........................................................................................................48
8.3    Preservation of Rights
...........................................................................................49
ARTICLE IX GENERAL PROVISIONS
...................................................................................50
9.1    Survival of Representations
...................................................................................50
9.2    Governmental Regulation
......................................................................................50
9.3    Headings
................................................................................................................50
9.4    Entire Agreement; Amendment and
Restatement.................................................. 50
9.5    Several Obligations; Benefits of this
Agreement................................................... 50
9.6    Expenses; Indemnification
.....................................................................................51
9.7    Numbers of Documents
.........................................................................................
51
9.8    Accounting
.............................................................................................................
51
9.9    Severability of Provisions
......................................................................................
51
9.10    Nonliability of Lenders
..........................................................................................
52
9.11    Confidentiality
.......................................................................................................
52
9.12    Nonreliance
............................................................................................................53
9.13    No Advisory or Fiduciary Relationship
.................................................................53
9.14    USA PATRIOT ACT NOTIFICATION
.................................................................53
9.15    Letter of Credit Amounts.
......................................................................................53
ARTICLE X THE AGENT
.........................................................................................................54
10.1    Appointment; Nature of Relationship
....................................................................54
10.2    Powers....................................................................................................................54
10.3    General Immunity
..................................................................................................54
10.4    Responsibility for Loans, Recitals, etc.
.................................................................54
10.5    Action on Instructions of
Lenders..........................................................................55



--------------------------------------------------------------------------------




10.6    Employment of Agents and Counsel
.....................................................................55
10.7    Reliance on Documents; Counsel
..........................................................................55
10.8    Agent’s Reimbursement and Indemnification
.......................................................55
10.9    Notice of
Default....................................................................................................55
10.10 Rights as a
Lender.................................................................................................56
10.11 Lender Credit Decision
........................................................................................56
10.12 Successor Agent
...................................................................................................56
10.13 Agent and Arranger Fees
......................................................................................57
10.14 Delegation to Affiliates
.........................................................................................57
10.15 Other Agents
.........................................................................................................57
ARTICLE XI SETOFF; RATABLE PAYMENTS
............................................................57
11.1    Setoff.......................................................................................................................57
11.2    Ratable Payments
...................................................................................................58
ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS ...58
12.1    Successors and
Assigns...........................................................................................58
12.2    Participations...........................................................................................................58
12.3    Assignments
...........................................................................................................59
12.4    Dissemination of Information
................................................................................62
12.5    Tax Treatment
........................................................................................................62
12.6    Designation of SPVs
..............................................................................................62
ARTICLE XIII NOTICES
..............................................................................................63
13.1    Notices
...................................................................................................................63
13.2    Change of Address
.................................................................................................64
ARTICLE XIV COUNTERPARTS
.................................................................................64
ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION
.............................64
15.1    CHOICE OF LAW
..................................................................................................64
15.2    CONSENT TO
JURISDICTION.............................................................................64


SCHEDULES


SCHEDULE 1        PRICING SCHEDULE SCHEDULE 2        COMMITMENTS
SCHEDULE 3        INDEBTEDNESS EXCEPTIONS
SCHEDULE 4        EXISTING LETTERS OF CREDIT SCHEDULE 5.2    LITIGATION
SCHEDULE 5.9    SUBSIDIARIES
SCHEDULE 5.16    ANTI-TERRORISM; ANTI-MONEY LAUNDERING SCHEDULE 13.1    NOTICE
ADDRESSES


EXHIBITS


EXHIBIT A    FORM OF ASSIGNMENT AGREEMENT
EXHIBIT B    FORM OF OPINION OF BORROWER’S COUNSEL
EXHIBIT C    FORM OF COMPLIANCE CERTIFICATE
EXHIBIT D    FORM OF NOTE
EXHIBIT E    FORM OF BORROWING NOTICE
EXHIBIT F    FORM OF CONVERSION/CONTINUATION NOTICE



--------------------------------------------------------------------------------






This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 6, 2015 (this
“Agreement”), is among Portland General Electric Company (the “Borrower”), the
Lenders party hereto and Wells Fargo Bank, National Association, as
administrative agent for the Lenders.


A. The Borrower, the lenders party thereto (the “Existing Lenders”), and the
Agent are parties to that certain Credit Agreement dated as of November 14,
2012. That agreement, as modified, amended or extended to the date hereof is
referred to in this Agreement as the “Existing Credit Agreement”.


B. Pursuant to the terms of the Existing Credit Agreement, the Existing Lenders
extended a revolving credit facility to the Borrower in the amount of
$400,000,000.


C. The Borrower has requested that the Existing Credit Agreement be amended and
restated in order to: (i) increase the aggregate commitment by $100,000,000 to
$500,000,000, with the right to increase the aggregate commitment by an
additional $100,000,000 to $600,000,000 pursuant to Section
2.3(a) of this Agreement; (ii) extend the Scheduled Termination Date (as defined
in the Existing Credit
Agreement) by one year to November 14, 2019; and (iii) make certain other
changes to the Existing Credit Agreement. The Lenders are willing to do so,
subject to the terms and conditions set forth in this Agreement.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, Lenders, Agent, and Borrower agree to amend and restate
the Existing Credit Agreement as of the Effective Date (as defined below) as
follows:






ARTICLE I DEFINITIONS
As used in this Agreement:


“Adjusted Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period.


“Advance” means a borrowing hereunder (i) made by the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period.


“Affected Lender” is defined in Section 2.17.


“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by
or under common control with such Person.


“Agent” means Wells Fargo, in its capacity as administrative agent for and
contractual representative of the Lenders pursuant to Article X, and not in its
individual capacity as a Lender, and any successor Agent appointed pursuant to
Article X.



--------------------------------------------------------------------------------








“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as changed from time to time pursuant to the terms hereof. The
Aggregate Commitment as of the Effective Date is FIVE HUNDRED MILLION DOLLARS
($500,000,000).


“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding
Credit Exposure of all the Lenders.


“Agreement” is defined in the preamble.


“Agreement Accounting Principles” means United States generally accepted
accounting principles as in effect from time to time, applied in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.11.


“Alternate Base Rate” means, for any day, a floating rate of interest per annum
equal to the highest of (i) the rate of interest in effect for such day as
publicly announced from time to time by Wells Fargo as its “prime rate”, (ii)
the sum of Federal Funds Effective Rate for such day plus 0.50% per annum and
(iii) the sum of (a) the quotient of (x) LIBOR applicable for a one month U.S.
dollar deposit on such day (or if such day is not a Business Day, the
immediately preceding Business Day) divided by (y) one minus the Reserve
Requirement (expressed as a decimal) applicable to a Eurodollar Advance with a
one- month Interest Period plus (b) 1.00%. The “prime rate” is a rate set by
Wells Fargo based on various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate. Any change in such “prime rate” announced by Wells Fargo
shall take place at the opening of business on the day specified in the public
announcement of such change. If the Alternate Base Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.


“Anti-Terrorism Laws” is defined in Section 5.16.


“Applicable Margin” means, for any day, (i) with respect to the Eurodollar Rate,
the percentage rate per annum opposite the heading “Applicable Eurodollar
Margin” in the Pricing Schedule which is applicable at such time, (ii) with
respect to the Floating Rate, the percentage rate per annum opposite the heading
“Applicable ABR Margin” in the Pricing Schedule which is applicable at such time
and (iii) with respect to Letter of Credit Fees, the percentage rate per annum
opposite the heading “Letter of Credit Fees” in the Pricing Schedule which is
applicable at such time.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Barclays Bank PLC, J.P. Morgan Securities LLC and U.S. Bank
National Association and their respective successors, in their capacity as joint
lead arrangers and joint book runners.


“Assignee Group” means two or more assignees that are Affiliates of one another
or two or more
Approved Funds managed by the same investment advisor.


“Article” means an article of this Agreement unless another document is
specifically referenced.


“Assignment Agreement” means an Assignment Agreement in the form of Exhibit A.


“Benefit Plan” of any Person, means, at any time, any employee benefit plan
(including a
Multiemployer Benefit Plan), the funding requirements of which (under Section
302 of ERISA or Section



2

--------------------------------------------------------------------------------






412 of the Code) are, or at any time within six years immediately preceding the
time in question were, in whole or in part, the responsibility of such Person.


“Borrower” is defined in the preamble.


“Borrowing Date” means a date on which an Advance is made hereunder.


“Borrowing Notice” is defined in Section 2.2(c).


“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day that is also a London Banking Day and
(ii) for all other purposes, a day (other than a Saturday or Sunday) on which
banks generally are open in California for the conduct of substantially all of
their commercial lending activities and interbank wire transfers can be made on
the Fedwire system.


“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.


“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.


“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent or the L/C Issuers and the Lenders, as collateral
for L/C Obligations or obligations of Lenders to fund participations in respect
thereof, cash or deposit account balances or, if the applicable L/C Issuer
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Agent and (b) the applicable L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.


“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d3 of
the SEC under the Securities Exchange Act of 1934) of 30% or more of the
outstanding shares of voting stock of the Borrower.


“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified
from time to time.


“Commitment” means, for each Lender, the obligation of such Lender (a) to make
Loans to the
Borrower and (b) to purchase participations in L/C Obligations and Swing Line
Loans, in an aggregate

3

--------------------------------------------------------------------------------






amount not exceeding the amount set forth on Schedule 2 or as set forth in any
Assignment Agreement relating to any assignment that has become effective
pursuant to Section 12.3(a), as such amount may be modified from time to time
pursuant to the terms hereof.


“Consolidated Indebtedness” means at any time all Indebtedness of the Borrower
and its
Subsidiaries calculated on a consolidated basis as of such time.


“Conversion/Continuation Notice” is defined in Section 2.2(d).


“Credit Extension” means each of the following: (a) an Advance and (b) an L/C
Credit Extension.


“Debt” means any liability that constitutes “debt” or “Debt” under Section
101(11) of the United States Bankruptcy Code or under the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any analogous applicable
law, rule or regulation, Governmental Approval, order, writ, injunction or
decree of any court or Governmental Authority.


“Default” means an event described in Article VII.


“Defaulting Lender” means, subject to Section 2.21(b), any Lender that, as
determined by the Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit, within three Business Days of the date required to
be funded by it hereunder, unless such Lender notifies the Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
written request by the Agent, to confirm in writing to the Agent that it will
comply with its funding obligations (provided that such Lender shall cease to be
a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any bankruptcy or similar debtor relief law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.


“Disclosure Documents” means (i) the Borrower’s Annual Report on Form 10-K for
the year ended December 31, 2014 and (ii) the Borrower’s Current Reports on Form
8-K since the date referred to in clause (i) and prior to the date hereof, in
each case filed with the SEC.


“Effective Date” is defined in Section 4.1.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, injunctions, permits, grants, franchises, licenses, agreements and other
governmental restrictions relating to (i) the protection of the environment,

4

--------------------------------------------------------------------------------






(ii) the effect of the environment on human health, (iii) emissions, discharges
or releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time
to time, and any rule or regulation issued thereunder.


“ERISA Affiliate” means, with respect to any Person, any other Person, including
a Subsidiary or other Affiliate of such first Person, that is a member of any
group of organizations within the meaning of Code Sections 414(b), (c), (m) or
(o) of which such first Person is a member.


“Eurodollar Advance” means an Advance which bears interest at a Eurodollar Rate
requested by
the Borrower pursuant to Section 2.2.


“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, LIBOR quoted two (2) London Banking Days prior to the
first day of such Interest Period, applicable to dollar deposits with a maturity
equal to such Interest Period. If such rate is not available at such time for
any reason, then “LIBOR” for such Interest Period shall be the rate per annum
determined by the Agent to be the rate at which deposits in U.S. dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Advance being made, continued or converted
by the Agent and with a term equivalent to such Interest Period would be offered
by the Agent’s London Branch to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) two London
Banking Days prior to the commencement of such Interest Period; provided that,
if the Eurodollar Base Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.


“Eurodollar Loan” means a Loan which bears interest at a Eurodollar Rate
requested by the
Borrower pursuant to Section 2.2.


“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) Adjusted Eurodollar Rate applicable to such
Interest Period, plus (ii) the Applicable Margin.


“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, (A) taxes imposed on its overall net income, and
franchise taxes or gross revenue taxes in the nature of net income taxes,
including without limitation the Washington Business and Occupation Tax, the
Ohio Commercial Activity Tax and other similar taxes, by either (i) any
jurisdiction under the laws of which such Lender or the Agent is incorporated or
organized or (ii) the jurisdiction in which the Agent’s or such Lender’s
principal executive office or such Lender’s applicable Lending Installation is
located and (B) any U.S. federal withholding taxes imposed under FATCA.


“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.


“Existing Credit Agreement” is defined in the preamble.


“Existing Letters of Credit” means the letters of credit identified on Schedule
4.


“Facility” means the credit facility established under this Agreement.

5

--------------------------------------------------------------------------------






“Facility Fee Rate” means, at any time, the percentage rate per annum opposite
the heading
“Facility Fee Rate” in the Pricing Schedule which is applicable at such time.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements.


“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (New
York time) on such day on such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by the Agent in its sole
discretion.


“Final Termination Date” means the latest Scheduled Termination Date for any
Lender (without giving effect to any extension any Lender may elect to agree to
pursuant to Section 2.18 unless and until such extension shall have become
effective in accordance with the terms of Section 2.18) or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.


“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day, changing when and as the Alternate Base Rate changes
plus (ii) the Applicable Margin.


“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.9, bears interest at the Floating Rate.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the applicable L/C Issuer, such Defaulting Lender’s Pro Rata Share of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Governmental Approval” means any authorization, consent, approval, license or
exception of,
registration or filing with, or report or notice to, any governmental unit.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra- national bodies such as the European Union or the European Central Bank).


“Granting Lender” is defined in Section 12.6.

6

--------------------------------------------------------------------------------








“Guaranty” of a Person means any agreement, undertaking or arrangement
(including, without limitation, any comfort letter, operating agreement, take or
pay contract, application for a letter of credit or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
the partnership) by which such Person (i) assumes, guarantees, endorses,
contingently agrees to purchase or provide funds for the payment of, or
otherwise becomes or is contingently liable upon, the obligation or liability of
any other Person, (ii) agrees to maintain the net worth or working capital or
other financial condition of any other Person, or (iii) otherwise assures any
creditor of such other Person against loss.


“Honor Date” is defined in Section 2.19(c).


“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, bankers’ acceptances, or other
instruments, (v) obligations of such Person to purchase accounts, securities or
other Property arising out of or in connection with the sale of the same or
substantially similar accounts, securities or Property, (vi) Capitalized Lease
Obligations, (vii) any other obligation for borrowed money or other financial
accommodation which in accordance with Agreement Accounting Principles would be
shown as a liability on the consolidated balance sheet of such Person, (viii)
net liabilities under interest rate swap, exchange or cap agreements,
obligations or other liabilities with respect to accounts or notes, (ix) sale
and leaseback transactions which do not create a liability on the consolidated
balance sheet of such Person, (x) other transactions which are the functional
equivalent, or take the place, of borrowing but which do not constitute a
liability on the consolidated balance sheet of such Person and (xi) Guaranties
of Indebtedness; provided that there shall be excluded from this definition (1)
(except for the purposes of Section 7.5) Interest Deferral Obligations up to an
amount outstanding at any one time equal to 15% of the amount described in
clause (a) of the definition of “Total Capitalization,” excluding in the
calculation thereof for the purposes of this proviso, however, preferred and
preference stock, and (2) the agreements listed on Schedule 3 and similar
agreements entered into for the operation and maintenance of power plants or the
purchase of power or transmission services (provided, for the avoidance of
doubt, that this Agreement shall not be deemed to be such an agreement as a
result of it being available to support collateral requirements under the
Borrower’s energy purchase and sale agreements).


"Initial L/C Issuers" means Wells Fargo, JPMorgan Chase Bank, N.A., U.S. Bank
National
Association, Bank of America, N.A. and Barclays Bank PLC in their capacity as
L/C Issuers.


“Interest Deferral Obligations” means obligations and guaranties related
thereto, which obligations and guaranties are junior and subordinated in all
respects to all amounts owing under the Loan Documents, that contain provisions
allowing the obligor to extend the interest payment period from time to time and
defer any interest payments (however denominated) due during such extended
interest payment period.


“Interest Period” means with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter,
provided that if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third or sixth succeeding month. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided that if
said

7

--------------------------------------------------------------------------------






next succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day. Notwithstanding any other
provision of this Agreement the Borrower may not select any Interest Period that
would extend beyond the Scheduled Termination Date of any Lender.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by a L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in
any L/C Borrowing in accordance with its Pro Rata Share.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of
Credit which has not been reimbursed on the date when made or refinanced as an
Advance of Loans.


"L/C Commitment" means, (a) with respect to Wells Fargo, in its capacity as an
Initial L/C Issuer, its obligation to issue Letters of Credit to the Borrower
pursuant to Section 2.19 in an aggregate principal amount at any one time
outstanding not to exceed $30,000,000, (b) with respect to JPMorgan Chase Bank,
N.A., in its capacity as an Initial L/C Issuer, its obligation to issue Letters
of Credit to the Borrower pursuant to Section 2.19 in an aggregate principal
amount at any one time outstanding not to exceed $30,000,000, (c) with respect
to U.S. Bank National Association, in its capacity as an Initial L/C Issuer, its
obligation to issue Letters of Credit to the Borrower pursuant to Section 2.19
in an aggregate principal amount at any one time outstanding not to exceed
$30,000,000, (d) with respect to Bank of America, N.A., in its capacity as an
Initial L/C Issuer, its obligation to issue Letters of Credit to the Borrower
pursuant to Section 2.19 in an aggregate principal amount at any one time
outstanding not to exceed $30,000,000 and (e) with respect to Barclays Bank PLC,
in its capacity as an Initial L/C Issuer, its obligation to issue Letters of
Credit to the Borrower pursuant to Section 2.19 in an aggregate principal amount
at any one time outstanding not to exceed $30,000,000, in each case, as such
amount may be adjusted from time to time in accordance with this Credit
Agreement. Notwithstanding the foregoing, each Initial L/C Issuer may, in its
sole discretion, issue Letters of Credit to the Borrower in excess of its L/C
Commitment provided that the outstanding amount of all L/C Obligations shall not
exceed the Letter of Credit Sublimit.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or
extension of the expiry date thereof, or the increase of the amount thereof.


“L/C Issuer” means, with respect to a particular Letter of Credit, (a) the
applicable Initial L/C Issuer in its capacity as issuer of such Letter of
Credit, (b) any other Lender that agrees to issue Letters of Credit hereunder,
in each case, in its capacity as an issuer of such Letter of Credit hereunder
and/or (c) any successor issuer of Letters of Credit hereunder. The term “L/C
Issuer” when used with respect to a Letter of Credit or the L/C Obligations
relating to a Letter of Credit shall refer to the L/C Issuer that issued such
Letter of Credit.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
9.15. For all

8

--------------------------------------------------------------------------------






purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.


“Lender Funding Obligation” is defined in Section 12.6(a).


“Lenders” means the financial institutions from time to time parties hereto as
lenders, together with their respective successors and assigns, and including,
as the context requires, the L/C Issuers and/or the Swing Line Lender.


“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on Schedule
13.1 or otherwise selected by such Lender or the Agent pursuant to Section 2.15.


“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the
Existing Letters of Credit.


“Letter of Credit Application” means an application and agreement for the
issuance or
amendment of a letter of credit in the form from time to time in use by the
applicable L/C Issuer.


“Letter of Credit Expiration Date” means, as to any L/C Issuer, the day that is
thirty days prior to the Scheduled Termination Date of such L/C Issuer in its
capacity as a Lender then in effect (or, if such day is not a Business Day, the
next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.19(h).


“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Commitment and (b) $150,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the Aggregate Commitment.


“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) two (2) London
Banking Days prior to the first day of the applicable Interest Period. If, for
any reason, such rate does not
appear on Reuters Screen LIBOR01 Page (or any applicable successor page), then
“LIBOR” shall be determined by the Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Agent at approximately 11:00 a.m.
(London time) two (2) London Banking Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period. Each
calculation by the Agent of LIBOR shall be conclusive and binding for all
purposes, absent manifest error. If LIBOR shall be less than zero, LIBOR shall
be deemed zero for purposes of this Agreement.


“LIBOR Market Index Rate” means, for any day, the one month rate of interest per
annum appearing on Reuters Screen LIBOR01 Page (or any applicable successor
page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) on such day, or if such day is not a
London Banking Day, then the immediately preceding London Banking Day (or if not
so reported, then as determined by the Agent from another recognized source or
interbank quotation), or another rate as agreed to by the Agent and the
Borrower; provided that, if the LIBOR Market Index Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

9

--------------------------------------------------------------------------------






“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).


“Loan” means, with respect to a Lender, any loan (including any Swing Line Loan)
made by such Lender pursuant to Article II (including, in the case of a loan
made pursuant to Section 2.2, any conversion or continuation thereof).


“Loan Documents” means this Agreement, each Note, each Issuer Document and any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.20.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by
and between banks in the London interbank eurodollar market.


“Margin Stock” means margin stock as defined in Regulation U.


“Material Adverse Effect” means a material adverse effect on (i) the business or
financial condition of the Borrower and its Subsidiaries taken as a whole, (ii)
the ability of the Borrower to perform its obligations under the Loan Documents,
or (iii) the validity or enforceability of any of the Loan Documents against the
Borrower or the material rights or remedies of the Agent or the Lenders
thereunder, it being understood that if the Moody’s Rating and/or the S&P Rating
(as such terms are defined in the Pricing Schedule) is downgraded to Baa3 or
below or BBB- or below, respectively, such downgrade in and of itself shall not
constitute a Material Adverse Effect (but shall only constitute a Material
Adverse Effect if such downgrade results in a material adverse effect of the
type described in clause (i) or (ii) above).


“Material Indebtedness” is defined in Section 7.5.


“ Moody’ s ” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgage” is defined in Section 6.10(v).


“Multiemployer Benefit Plan” means any Benefit Plan that is a multiemployer plan
as defined in
Section 4001(a)(3) of ERISA.


“Note” is defined in Section 2.11.


“Obligations” means all unpaid principal of and accrued and unpaid interest with
respect to any Loan or Letter of Credit, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Agent or any indemnified party arising under
the Loan Documents.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Other Agents” is defined in Section 10.15.


“Other Taxes” is defined in Section 3.5(ii).

10

--------------------------------------------------------------------------------






“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(a) the aggregate principal amount of its Loans outstanding at such time plus
(b) its Pro Rata Share of all L/C Obligations and Swing Line Loans outstanding
at such time.


“Participant Register” has the meaning specified in Section 12.2(c).


“Participants” is defined in Section 12.2(a).


“Payment Date” means the last Business Day of each March, June, September and
December.


“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.


“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.


“Pricing Schedule” means Schedule 1 attached hereto.


“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or
mixed, of such Person, or other assets owned or leased by such Person.


“Pro Rata Share” means, with respect to any Lender, the percentage that the
amount of such Lender’s Commitment is of the Aggregate Commitment (or, if the
Commitments have terminated, that such Lender’s Outstanding Credit Exposure is
of the Aggregate Outstanding Credit Exposure). The Pro Rata Share of a Lender
shall be subject to adjustment as provided in Section 2.21.


“Purchaser” means any Person that meets the requirements to be an assignee under
Sections
12.3(a)(iii) and (v) (subject to such consents, if any, as may be required under
Section 12.3(a)(iii)).


“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.


“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stock applicable to member banks of the Federal Reserve System.


“Reportable Event” means a reportable event described in Section 4043 of ERISA.


“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the Aggregate Outstanding
Credit Exposure; provided, however, that if any Lender shall be a Defaulting
Lender at such time then there shall be excluded from the determination of
Required Lenders the Commitment (or, if the Aggregate Commitment has been
terminated, the Outstanding Credit Exposure) of such Lender at such time.


“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

11

--------------------------------------------------------------------------------








“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource- center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.


“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource- center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at http://www.hm-
treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published from time to
time, or (e) (i) an agency of the government of a Sanctioned Country, (ii) an
organization controlled by a Sanctioned Country, or (iii) a person resident in a
Sanctioned Country, to the extent subject to a sanctions program administered by
OFAC.


“SEC” means the Securities and Exchange Commission.


“Schedule” refers to a specific schedule to this Agreement, unless another
document is
specifically referenced.


“Scheduled Termination Date” means, for any Lender, November 14, 2019 or such
later date as may be established for such Lender in accordance with Section
2.18.


“Section” means a numbered section of this Agreement, unless another document is
specifically
referenced.


“Significant Subsidiary” means a “significant subsidiary” (as defined in
Regulation S-X of the
SEC as in effect on the date of this Agreement) of the Borrower.


“SPV” is defined in Section 12.6.


“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.


“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (i) represents more than 25% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than 25% of the
consolidated net sales or of the consolidated net income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (i)
above.

12

--------------------------------------------------------------------------------






“Swing Line Lender” means Wells Fargo in its capacity as swing line lender
hereunder or any successor thereto.


“Swing Line Loan” means any swing line loan made by the Swing Line Lender to the
Borrower
pursuant to Section 2.22, and all such swing line loans collectively as the
context requires.


“Swing Line Rate” means, for any date, a rate per annum equal to (i) the LIBOR
Market Index
Rate for such day plus (ii) the Applicable Margin for the Eurodollar Rate.


“Swing Line Sublimit” means the lesser of (a) $40,000,000 and (b) the Aggregate
Commitment.


“Tax-Free Debt” means Debt of the Borrower to a state, territory or possession
of the United States or any political subdivision thereof issued in a
transaction in which such state, territory, possession or political subdivision
issued obligations the interest on which is excludable from gross income
pursuant to the provisions of Section 103 of the Code (or similar provisions),
as in effect at the time of issuance of such obligations, and debt to a bank
issuing a letter of credit with respect to the principal of or interest on such
obligations.


“Taxes” means any and all present or future taxes, duties, levies, imposts,
charges or withholdings imposed by or payable to any governmental or regulatory
authority or agency, and any and all liabilities with respect to the foregoing,
but excluding Excluded Taxes and Other Taxes.


“Total Capitalization” means, at any time, the sum of the following for the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with Agreement Accounting Principles (without duplication and excluding minority
interests in Subsidiaries):


(a) the amount of capital stock, including preferred and preference stock (less
cost of treasury shares), plus any amounts deducted from stockholders’ equity as
unearned compensation on the Borrower’s balance sheet, plus (or minus in the
case of a deficit) capital surplus and earned surplus, but including current
sinking fund obligations; plus


(b)    the aggregate outstanding principal amount of Interest Deferral
Obligations
excluded by the proviso in the definition of “Indebtedness”; plus


(c)    the aggregate outstanding principal amount of all Consolidated
Indebtedness.


“Transferee” is defined in Section 12.4.


“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a
Eurodollar Advance.


“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or
both, would constitute a Default.


“Unreimbursed Amount” is defined in Section 2.19(c)(i).


“Wells Fargo” means Wells Fargo Bank, National Association.


The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

13

--------------------------------------------------------------------------------








ARTICLE II


THE CREDITS


2.1    The Facility.


(a)    Description of Facility. The Lenders grant to the Borrower a revolving
credit facility pursuant to which, subject to the terms and conditions herein
set forth:


(i)    each Lender severally agrees to make Loans to the Borrower in accordance
with Section 2.2;


(ii)    each L/C Issuer agrees to issue Letters of Credit for the account of the
Borrower and its Subsidiaries in accordance with Section 2.19;


(iii)    the Swing Line Lender shall make Swing Line Loans to the Borrower in
accordance with Section 2.22; and


(iv)    each Lender severally agrees to participate in (x) the Letters of Credit
in accordance with Section 2.19 and (y) the Swing Line Loans in accordance with
Section
2.22.


(b) Amount of Facility. In no event may the Aggregate Outstanding Credit
Exposure exceed the Aggregate Commitment.


(c) Availability of Facility. Subject to the terms of this Agreement, the
Facility is available from the Effective Date to the Final Termination Date, and
the Borrower may borrow, repay and reborrow at any time prior to the Final
Termination Date; provided that, if not earlier terminated in accordance with
the terms hereof, the Commitment of each Lender shall expire on such Lender’s
Scheduled Termination Date.


(d) Repayment of Facility. The Aggregate Outstanding Credit Exposure and all
other unpaid Obligations (to the extent that such Obligations have accrued and
the amount thereof has been determined) shall be paid in full by the Borrower on
the Final Termination Date; provided that, if not earlier paid in accordance
with the terms hereof, all of the Outstanding Credit Exposure of each Lender and
all other Obligations owed to such Lender shall be paid on such Lender’s
Scheduled Termination Date.


2.2    Advances.


(a)    Advances. Each Advance hereunder shall consist of Loans made by the
several
Lenders ratably according to their Pro Rata Share.


(b) Types of Advances. The Advances may be Floating Rate Advances or Eurodollar
Advances, or a combination thereof, as selected by the Borrower in accordance
with Section 2.2(c).


(c) Method of Selecting Types and Interest Periods for Advances. The Borrower
shall select the Type of Advance and, in the case of each Eurodollar Advance,
the Interest Period applicable thereto, from time to time. The Borrower shall
give the Agent irrevocable notice in

14

--------------------------------------------------------------------------------






substantially the form of Exhibit E hereto (a “Borrowing Notice”) not later than
11:30 a.m. (New York time) on the Borrowing Date of each Floating Rate Advance
and each Swing Line Loan and at least three (3) Business Days before the
Borrowing Date for each Eurodollar Advance. Each Borrowing Notice shall specify:


(i)    the Borrowing Date, which shall be a Business Day, of such Advance,
(ii)    (ii)    the aggregate amount of such Advance,


(iii)    the Type of Advance selected,


(iv)    in the case of each Eurodollar Advance, the Interest Period applicable
thereto; and


(v)    whether such Advance is to be a Swing Line Loan.


(d) Conversion and Continuation of Outstanding Advances. Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are either converted into Eurodollar Advances in accordance with this
Section 2.2(d) or are repaid in accordance with Section 2.7. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurodollar
Advance continue as a Eurodollar Advance for the same or another Interest
Period. Subject to the terms of Section 2.6, the Borrower may elect from time to
time to convert all or any part of a Floating Rate Advance into a Eurodollar
Advance. The Borrower shall give the Agent irrevocable notice in substantially
the form of Exhibit F hereto (a “Conversion/Continuation Notice”) of each
conversion of a Floating Rate Advance into a Eurodollar Advance, or continuation
of a Eurodollar Advance, not later than
11:30 a.m. (New York time) at least three (3) Business Days prior to the date of
the requested conversion or continuation, specifying:


(i)    the requested date, which shall be a Business Day, of such conversion or
continuation,


(ii)    the aggregate amount and Type of the Advance which is to be converted or
continued, and


(iii)    the amount of such Advance which is to be converted or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.


2.3 Increases and Reductions of the Aggregate Commitment.


(a) Increases of the Aggregate Commitment. The Borrower may increase the
Aggregate Commitment by up to $100,000,000 in the aggregate in one or more
increases, at any time after the Effective Date and prior to the date that is
six months prior to the Scheduled Termination Date, upon at least five Business
Days’ prior written notice to the Agent, subject, however, in any such case, to
satisfaction of the following conditions precedent:

15

--------------------------------------------------------------------------------






(i) the Aggregate Commitment shall not exceed $600,000,000 without the consent
of the Required Lenders;


(ii) no Default or Unmatured Default shall have occurred and be continuing on
the date on which such increase is to become effective;


(iii) the representations and warranties contained in Article V are true and
correct in all material respects as of the date such increase is to become
effective, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date.


(iv) such increase shall be in a minimum amount of $10,000,000 and in integral
multiples of $5,000,000 in excess thereof;


(v) such requested increase shall only be effective upon receipt by the Agent of
(A) additional Commitments in a corresponding amount of such requested increase
from either existing Lenders (subject to the consent of the L/C Issuers and the
Swing Line Lender) and/or one or more other institutions that qualify as
Purchasers (it being understood and agreed that no existing Lender shall be
required to provide an additional Commitment) and (B) documentation from each
institution providing an additional Commitment evidencing its additional
Commitment and its obligations under this Agreement in form and substance
acceptable to the Agent;


(vi) the Agent shall have received all documents (including resolutions of the
board of directors of the Borrower) it may reasonably request relating to the
corporate or other necessary authority for such increase and the validity of
such increase in the Aggregate Commitment, and any other matters relevant
thereto, all in form and substance reasonably satisfactory to the Agent;


(vii) if any Loans are outstanding at the time of the increase in the Aggregate
Commitment, the Borrower shall, if applicable, prepay one or more existing Loans
(such prepayment to be subject to Section 3.4) in an amount necessary such that
after giving effect to the increase in the Aggregate Commitment, each Lender
will hold its Pro Rata Share (based on its Pro Rata Share of the increased
Aggregate Commitment) of outstanding Loans;


(viii) the Agent shall have received evidence, in form and substance reasonably
satisfactory to the Agent, that the Borrower has obtained the approval of the
Public Utility Commission of Oregon to increase in the Aggregate Commitment; and


(ix)    approval of the Borrower’s Board of Directors to increase the Aggregate
Commitment.


(b)    Reductions of the Aggregate Commitment.


(i) The Borrower may terminate or permanently reduce the Aggregate Commitment
(i) in part ratably among the Lenders in integral multiples of $5,000,000, upon
at least five (5) Business Days’ written notice to the Agent, which notice shall
specify the amount of any such reduction, or (ii) in whole upon at least one (1)
Business Days’ written notice to the Agent, provided that in either case the
amount of the

16

--------------------------------------------------------------------------------






Aggregate Commitment may not be reduced below the Aggregate Outstanding Credit
Exposure. If the Aggregate Commitment is being terminated in whole, all fees
accrued with respect to thereto until the effective date of such termination
shall be paid on the effective date of such termination and upon receipt of all
amounts owed, the Loan Documents shall be terminated.


(ii) The Aggregate Commitment shall be reduced to zero following the occurrence
of a Change in Control upon the Borrower’s receipt of notice thereof from the
Required Lenders (or the Agent with the consent of the Required Lenders).


(iii) On the Scheduled Termination Date for each Lender, the Aggregate
Commitment shall be reduced by the amount of the Commitment of such Lender as in
effect immediately prior to such date (and the Pro Rata Shares of the Lenders
shall be adjusted accordingly).


(iv) For the avoidance of doubt, in the event and on such occasion that (1)
Aggregate Outstanding Credit Exposure exceeds the Aggregate Commitment, the
Borrower shall concurrently therewith prepay Advances in an aggregate amount
equal to such excess; provided, however, that (1) if, after giving effect to any
reduction of the Aggregate Commitment, the Letter of Credit Sublimit exceeds the
amount of the Aggregate Commitment, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess, (2) if, after giving effect
to any reduction of the Aggregate Commitment, the Swing Line Sublimit exceeds
the amount of the Aggregate Commitment, the Swing Line Sublimit shall be
automatically reduced by the amount of such excess and (3) in the event that
Aggregate Outstanding Credit Exposure exceeds the Aggregate Commitment as a
result of a reduction in the Aggregate Commitment pursuant to subsection (b)(ii)
above, the Borrower shall not be required to prepay Advances in an aggregate
amount equal to such excess unless and until the Borrower shall have received
written notice thereof from the Required Lenders (or from the Agent with the
consent of the Required Lenders).


2.4 Method of Borrowing. Not later than 1:00 p.m. (New York time) on each
Borrowing Date, each Lender shall (or, in the case of an Advance of Swing Line
Loans, the Swing Line Lender shall) make available its Loan or Loans in funds
immediately available to the Agent at its address specified pursuant to Article
XIII. The Agent will make the funds so received from the Lenders available to
the Borrower on the day received and in the form received, at the Borrower’s
account specified by the Borrower to the Agent. Loans to be made for the purpose
of refunding Swing Line Loans shall be made by the Lenders as provided in
Section 2.22(b).


2.5 Facility Fee. The Borrower agrees to pay to the Agent for the account of
each Lender a facility fee at a per annum rate equal to the Facility Fee Rate on
the average daily amount of such Lender’s Commitment (whether used or unused)
from the date hereof to and including such Lender’s Scheduled Termination Date
(and, if any Loans from such Lender or L/C Obligations of such Lender remain
outstanding after such Lender’s Scheduled Termination Date, thereafter on the
unpaid amount of such Lender’s Outstanding Credit Exposure), payable on each
Payment Date and on such Lender’s Scheduled Termination Date (and thereafter, if
applicable, on demand), subject to adjustment as provided in Section 2.21


2.6 Minimum Amount of Each Advance. Each Advance (other than an Advance of Swing
Line Loans) shall be in the minimum amount of $5,000,000 (or a higher integral
multiple of $1,000,000), provided that any Floating Rate Advance may be in the
amount of the unused Aggregate Commitment.

17

--------------------------------------------------------------------------------






Each Advance of Swing Line Loans shall be in the minimum amount of $500,000 (or
a higher integral multiple of $100,000). The Borrower shall not request a
Eurodollar Advance if, after giving effect to the requested Eurodollar Advance,
more than ten (10) separate Eurodollar Advances would be outstanding.


2.7 Optional Principal Payments. The Borrower may from time to time pay, without
penalty or premium, (i) all outstanding Floating Rate Advances, or, in a minimum
aggregate amount of
$5,000,000 or any higher integral multiple of $1,000,000, any portion of the
outstanding Floating Rate
Advances and (ii) all outstanding Swing Line Loans, or, in a minimum aggregate
amount of $500,000 or any higher integral multiple of $100,000, any portion of
the outstanding Swing Line Loans, in each case, upon prior notice to the Agent
not later than 11:30 a.m. (New York time) on the date of payment (which shall be
a Business Day). The Borrower may from time to time pay, subject to the payment
of any funding indemnification amounts required by Section 3.4 but without
penalty or premium, all outstanding Eurodollar Advances or, in a minimum
aggregate amount of $5,000,000 or any higher integral multiple of
$1,000,000, any portion of the outstanding Eurodollar Advances upon prior notice
to the Agent not later than 1:00 p.m. (New York time) three (3) Business Days
prior to the date of payment (which shall be a
Business Day).


2.8 Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a Eurodollar
Advance into a Floating Rate Advance pursuant to Section 2.2(d) to but excluding
the date it becomes due, is prepaid or is converted into a Eurodollar Advance
pursuant to Section 2.2(d), at a rate per annum equal to the Floating Rate for
such day. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurodollar Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period or, with respect to any principal amount prepaid pursuant
to Section 2.7, the date of such prepayment, at the interest rate determined as
applicable to such Eurodollar Advance. Each Swing Line Loan shall bear interest
on the outstanding principal amount thereof, for each day from and including
date such Advance is made to but excluding the date it becomes due or is
prepaid, at a rate per annum equal to the Swing Line Rate for such day. Changes
in the rate of interest on that portion of any Advance maintained as a Swing
Line Loan will take effect simultaneously with each change in the LIBOR Market
Index Rate.


2.9 Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.2(c) or Section 2.2(d), during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no
Advance may be made as, converted into or continued as a Eurodollar Advance.
During the continuance of any such Default, the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that (i)
each Eurodollar Advance shall bear interest for the remainder of the applicable
Interest Period at the rate otherwise applicable to such Interest Period plus 2%
per annum, (ii) each Floating Rate Advance (and any Eurodollar Advance which is
not paid at the end of the applicable Interest Period) shall bear interest at a
rate per annum equal to the Floating Rate plus 2% per annum, (iii) each Swing
Line Loan shall bear interest a rate per annum equal to the Swing Line Rate plus
2% per annum and (iv) Letter of Credit Fees shall be equal to the Applicable
Margin for Letter of Credit Fees plus 2% per annum, provided that, during the
continuance of a Default under Section 7.6 or
7.7, the interest rates set forth in clauses (i) and (ii) above and the increase
in Letter of Credit Fees set forth in clause (iii) above shall be applicable to
all applicable Credit Extensions without any election or action on the part of
the Agent or any Lender.

18

--------------------------------------------------------------------------------








2.10 Method of Payment. Except as otherwise provided herein, all payments of the
Obligations shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Agent at the Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the Agent
specified in writing by 1:00 p.m. (New York time) on the Business Day prior to
the date when due by the Agent to the Borrower. Each payment delivered to the
Agent for the account of any Lender shall be delivered promptly by the Agent to
such Lender in the same type of funds that the Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Agent from such Lender. Each payment delivered to the
Agent on account of the principal of or interest on the Swing Line Loans or of
any fee, commission or other amounts payable to the Swing Line Lender shall be
made in like manner, but for the account of the Swing Line Lender.


2.11    Evidence of Indebtedness; Recordkeeping.


(i) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.


(ii) Upon the request of any Lender, the Loans made by such Lender also may be
evidenced by a promissory note in favor of each Lender, substantially in the
form of Exhibit D (a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a Note payable to the order of such Lender.


(iii) The Agent shall also maintain accounts in which it will record (a) the
amount of each Credit Extension made hereunder, and if applicable, the Type
thereof and the Interest Period with respect thereto, (b) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (c) the amount of any sum received by the
Agent hereunder from the Borrower and each Lender’s share thereof.


(iv) The entries set forth in the accounts maintained pursuant to paragraphs (i)
and (iii) above, in the absence of manifest error, shall be prima facie evidence
of the existence and amounts of the Obligations therein recorded and outstanding
hereunder; provided that the failure of the Agent or any Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Obligations in accordance with their terms.


2.12 Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Agent a written confirmation (signed by an authorized representative of the
Borrower) of each telephonic notice, if such confirmation is requested by the
Agent or any Lender. If the written confirmation differs in any material respect
from the action taken by the Agent and the Lenders, the records of the Agent and
the Lenders shall govern absent manifest error.


2.13 Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, on any date on
which such Floating Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on that portion of the outstanding
principal amount of any Floating Rate Advance converted into a Eurodollar
Advance on a day other than a Payment Date shall be payable on the date of
conversion. Interest accrued on each

19

--------------------------------------------------------------------------------






Swing Line Loan shall be payable on each Payment Date, on any date on which such
Swing Line Loan is prepaid, whether due to acceleration or otherwise, and at
maturity. Interest accrued on each Eurodollar Advance shall be payable on the
last day of its applicable Interest Period, on any date on which such Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at maturity.
Interest accrued on each Eurodollar Advance having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period. Interest on Floating Rate Advances shall
be calculated for actual days elapsed on the basis of a 365-day year or, when
appropriate, a 366-day year. All other interest and all fees shall be calculated
for actual days elapsed on the basis of a 360-day year. Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to noon (New York time) at the place of
payment. If any payment of principal of or interest on an Advance shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.


2.14 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice and repayment notice received by it hereunder;
provided, however, that the failure of the Agent to provide such notice to the
Lenders shall not affect the validity or binding nature of such notice delivered
to the Agent by the Borrower. The Agent will notify each Lender of the interest
rate applicable to each Eurodollar Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.


2.15 Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation. Each Lender may, by written notice to the Agent and the Borrower
in accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.


2.16 Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (i) in the case of a Lender, the proceeds of a Loan
or (ii) in the case of the Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three (3) days and, thereafter, the interest
rate applicable to the relevant Loan or (y) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.


2.17    Replacement of Lender. If (a) the Borrower is required pursuant to
Section 3.1, 3.2 or
3.5 to make any additional payment to any Lender or if any Lender’s obligation
to make or continue, or to
convert Floating Rate Advances into, Eurodollar Advances is suspended pursuant
to Section 3.3, (b) any Lender becomes a Defaulting Lender or (c) any Lender
shall have a Scheduled Termination Date that is earlier than the then-effective
Final Termination Date (any Lender so affected as described in subclauses (a),
(b) or (c), an “Affected Lender”), the Borrower may (but only, in the case of
clause (a), if such amounts continue to be charged or such suspension is still
effective) elect to replace such Affected Lender

20

--------------------------------------------------------------------------------






as a Lender party to this Agreement, provided that no Default or Unmatured
Default shall have occurred and be continuing at the time of such replacement,
and provided further that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower, the Agent and
the L/C Issuers shall agree, as of such date, to purchase for cash the Credit
Extensions due to the Affected Lender pursuant to an Assignment Agreement
substantially in the form of Exhibit A and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Affected Lender to be
terminated as of such date and to comply with the requirements of Section 12.3
applicable to assignments, and (ii) the Borrower shall pay to such Affected
Lender in same day funds on the day of such replacement (A) all interest, fees
and other amounts then accrued but unpaid to such Affected Lender by the
Borrower hereunder to and including the date of termination, including, without
limitation, any payments due to such Affected Lender under Sections 3.1, 3.2 and
3.5, and (B) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 3.4 had the Loans
and L/C Obligations of such Affected Lender been prepaid on such date rather
than sold to the replacement Lender.


2.18 Extension of Final Termination Date. At any time after the Effective Date,
the Borrower may, up to two times during the term of this Agreement, request a
one-year extension of each Lender’s Scheduled Termination Date by submitting a
request for an extension to the Agent (an “Extension Request”) no more than
ninety (90) days, but not less than sixty (60) days, prior to any anniversary of
the Effective Date commencing with the first anniversary thereof (the “Extension
Date”). Any Extension Request shall specify the date (which must be at least
thirty (30) days after the Extension Request is delivered to the Agent but no
later than thirty (30) days prior to the Extension Date) as of which the Lenders
must respond to such Extension Request (the “Response Date”). Promptly upon
receipt of an Extension Request, the Agent shall notify each Lender of the
contents thereof. Each Lender shall, not later than the Response Date for any
Extension Request, deliver a written response to the Agent approving or
rejecting such Extension Request (and any Lender that fails to deliver such a
response by the Response Date shall be deemed to have rejected such Extension
Request). If (i) Lenders that collectively have a Pro Rata Share of more than
50% approve an Extension Request (which approval shall be at the sole discretion
of each Lender) and (ii) all of the Aggregate Outstanding Credit Exposure shall
have been paid in full on the Extension Date, then the then-effective Final
Termination Date, and the Scheduled Termination Date for each such approving
Lender, shall be extended to the date that is one year after the then-effective
Final Termination Date or, if such date is not a Business Day, to the next
preceding Business Day (but the then-effective Scheduled Termination Date for
each other Lender shall remain unchanged). The Agent shall promptly (and in any
event not later than twenty-five (25) days prior to the Extension Date for each
of the Lenders) notify the Borrower, in writing, of the Lenders’ elections
pursuant to this Section 2.18. If Lenders that collectively have a Pro Rata
Share of 50% or more reject an Extension Request, then the Final Termination
Date, and the Scheduled Termination Date of each Lender, shall remain unchanged.
The Borrower may elect to replace any declining Lender under this Section 2.18
pursuant to the terms of Section 2.17. Prior to the effectiveness of any
Extension Request under this Section 2.18, the Agent shall have received
evidence, in form and substance reasonably satisfactory to the Agent, that the
Borrower has obtained the approval of the Borrower’s board of directors in
connection with such Extension Request.


2.19 Letters of Credit.


(a)    The Letter of Credit Commitment.


(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.19, (1) from time to time on any Business Day during the period from the
Effective Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in U.S. dollars for the account of the Borrower or any

21

--------------------------------------------------------------------------------






of its Subsidiaries, and to amend or extend Letters of Credit previously issued
by it, in accordance with subsection (b) below, and (2) to honor drawings under
the Letters of Credit; and (B) the Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitment, (x) the aggregate
outstanding amount of the Loans of any Lender, plus such Lender’s Pro Rata Share
of the outstanding amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the outstanding amount of all Swing Line Loans, shall not exceed such
Lender’s Commitment, (y) the outstanding amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit and (z) the aggregate principal amount of
outstanding L/C Obligations of any Initial L/C Issuer shall not exceed such
Initial L/C Issuer's L/C Commitment unless otherwise agreed by such Initial L/C
Issuer. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Effective Date shall be subject to and governed by the terms and
conditions hereof.


(ii)    No L/C Issuer shall issue any Letter of Credit if:


(A) subject to Section 2.19(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension of such Letter of Credit, unless the Lenders (other than Defaulting
Lenders) holding a majority of the Commitments have approved such expiry date;
or


(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders that have Commitments
have approved such expiry date.


(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:


(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Effective Date, or shall impose upon such L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Effective Date and which
such L/C Issuer in good faith deems material to it;


(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to borrowers generally;

22

--------------------------------------------------------------------------------






(C)    except as otherwise agreed by the Agent and such L/C Issuer, such Letter
of Credit is in an initial stated amount less than $500,000;


(D)    such Letter of Credit is to be denominated in a currency other than U.S.
dollars;


(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or


(F) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section
2.21(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to
which such L/C Issuer has actual or potential Fronting Exposure, as it may elect
in its
sole discretion.


(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.


(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.


(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in Article X with respect to any acts taken or omissions suffered by such
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article X included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.


(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Agent) in the form of a Letter of Credit Application, appropriately
completed and signed by a Responsible Officer of the Borrower. Such Letter of
Credit Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the applicable
L/C Issuer, by personal delivery or by any other means acceptable to such L/C
Issuer. Such Letter of Credit Application must be received by the applicable L/C
Issuer and the Agent not later than 11:00 a.m. (New York time) at least five
Business Days (or such later date and time as the Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be

23

--------------------------------------------------------------------------------






presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Borrower shall furnish to the applicable L/C Issuer and the
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as such L/C
Issuer or the Agent may require.


(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Agent (by telephone or in writing) that the
Agent has received a copy of such Letter of Credit Application from the Borrower
and, if not, such L/C Issuer will provide the Agent with a copy thereof. Unless
the applicable L/C Issuer has received written notice from any Lender, the Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share times
the amount of such Letter of Credit.


(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non- Extension Notice Date”) in each such twelve-month period
to be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.19(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Agent that the Required Lenders have
elected not to permit such extension or (2) from the Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.2
is not then satisfied, and in each case directing such L/C Issuer not to permit
such extension.


(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C

24

--------------------------------------------------------------------------------






Issuer will also deliver to the Borrower and the Agent a true and complete copy
of such Letter of
Credit or amendment.


(c)    Drawings and Reimbursements; Funding of Participations.


(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Agent thereof. Not later than 11:00 a.m. (New York time) on the
date of any payment by the applicable L/C Issuer under a Letter of Credit (each
such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the applicable L/C Issuer by such time, the Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested an Advance of Loans that are Floating Rate Advances to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.6 for the
principal amount of Floating Rate Advances, but subject to the conditions set
forth in Section 4.2 (other than the delivery of a Loan Notice) and provided
that, after giving effect to such Advance, the Aggregate Outstanding Credit
Exposure shall not exceed the Aggregate Commitment. Any notice given by the
applicable L/C Issuer or the Agent pursuant to this Section 2.19(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.


(ii) Each Lender shall upon any notice pursuant to Section 2.19(c)(i) make funds
available (and the Agent may apply Cash Collateral provided for this purpose)
for the account of the applicable L/C Issuer at the Agent’s Lending Installation
in an amount equal to its Pro Rata Share of the Unreimbursed Amount not later
than 1:00 p.m. (New York time)on the Business Day specified in such notice by
the Agent, whereupon, subject to the provisions of Section 2.19(c)(iii), each
Lender that so makes funds available shall be deemed to have made a Floating
Rate Advance to the Borrower in such amount. The Agent shall remit the funds so
received to the applicable L/C Issuer.


(iii) With respect to any Unreimbursed Amount that is not fully refinanced by an
Advance of Loans that are Floating Rate Advances because the conditions set
forth in Section 4.2 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate provided in Section 2.9. In such event, each Lender’s
payment to the Agent for the account of the applicable L/C Issuer pursuant to
Section 2.19(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.19.


(iv)    Until each Lender funds its Loans or L/C Advance pursuant to this
Section
2.19(c) to reimburse the applicable L/C Issuer for any amount drawn under any
Letter of Credit,
interest in respect of such Lender’s Pro Rata Share of such amount shall be
solely for the account of such L/C Issuer.


(v)    Each Lender’s obligation to make Loans or L/C Advances to reimburse the
applicable L/C Issuer for amounts drawn under Letters of Credit, as contemplated
by this Section
2.19(c), shall be absolute and unconditional and shall not be affected by any
circumstance,

25

--------------------------------------------------------------------------------






including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make Loans
pursuant to this Section 2.19(c) is subject to the conditions set forth in
Section 4.2 (other than delivery by the Borrower of a Borrowing Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.


(vi) If any Lender fails to make available to the Agent for the account of the
applicable L/C Issuer any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.19(c) by the time specified in
Section 2.19(c)(ii), then, without limiting the other provisions of this
Agreement, such L/C Issuer shall be entitled to recover from such Lender (acting
through the Agent), on demand, such amount with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Effective Rate and a rate determined by such L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Advance or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the applicable L/C
Issuer submitted to any Lender (through the Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.


(d) Repayment of Participations.


(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.19(c), if the Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of cash collateral applied thereto by
the Agent), the Agent will distribute to such Lender its Pro Rata Share thereof
in the same funds as those received by the Agent.


(ii) If any payment received by the Agent for the account of the applicable L/C
Issuer pursuant to Section 2.19(c)(i) is required to be returned under any of
the circumstances (including pursuant to any settlement entered into by such L/C
Issuer in its discretion), each Lender shall pay to the Agent for the account of
such L/C Issuer its Pro Rata Share thereof on demand of the Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Effective Rate from time
to time in effect. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.


(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

26

--------------------------------------------------------------------------------






(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;


(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any bankruptcy or similar debtor relief law; or


(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.


(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Agent, any of their respective affiliates, directors, officers, trustees or
employees, nor any correspondent, participant or assignee of the L/C Issuers
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct (such gross negligence or willful misconduct as
determined in a final, nonappealable judgment by a court of competent
jurisdiction); or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Agent, any of their respective affiliates, directors,
officers, trustees or employees, nor any correspondent, participant or assignee
of the L/C Issuers shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.19(e); provided,

27

--------------------------------------------------------------------------------






however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against a L/C Issuer, and a L/C Issuer may be liable
to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence (as determined in a final, nonappealable judgment by a court of
competent jurisdiction) or such L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuers may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. A L/C Issuer may send a Letter of Credit
or conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.


(g) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.


(h) Letter of Credit Fees. The Borrower shall pay to the Agent for the account
of each Lender in accordance with its Pro Rata Share a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Margin
times the daily amount available to be drawn under such Letter of Credit;
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable L/C Issuer pursuant to this Section 2.19 shall be payable, to the
maximum extent permitted by applicable law, to the other Lenders in accordance
with the upward adjustments in their respective Pro Rata Shares allocable to
such Letter of Credit pursuant to Section 2.21(a)(iv), with the balance of such
fee, if any, payable to the applicable L/C Issuer for its own account. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 9.15. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Margin during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect. Notwithstanding anything to the contrary contained herein,
upon the request of the Required Lenders, while any Default exists, all Letter
of Credit Fees shall accrue at the rate set forth in Section 2.9 for Letter of
Credit Fees.


(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the applicable L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit, at the rate per annum
agreed by the Borrower and the applicable L/C Issuer in writing, computed on the
daily amount available to be drawn under such Letter of Credit and on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 9.15. In addition, the Borrower

28

--------------------------------------------------------------------------------






shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.


(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.


2.20 Cash Collateral.


(a) Certain Credit Support Events. Upon the request of the Agent or any L/C
Issuer (i) if such L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding amount of all L/C Obligations. At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Agent or any L/C Issuer, the Borrower shall deliver to the Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.21(a)(iv) and any Cash Collateral provided by the Defaulting Lender).


(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Wells Fargo. The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Agent, for the benefit of the Agent, the L/C Issuers and the
Lenders, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.20(c). If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure and other obligations secured thereby, the
Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.


(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.20 or Sections
2.7, 2.19, 2.21 or 8.1 in respect of Letters of Credit shall be held and applied
to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.


(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 12.3(a)) or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided,

29

--------------------------------------------------------------------------------






however, (x) that Cash Collateral furnished by or on behalf of the Borrower
shall not be released during the continuance of a Unmatured Default or Default
(and following application as provided in this Section
2.20 may be otherwise applied in accordance with this Agreement), and (y) the
Person providing Cash
Collateral and the applicable L/C Issuer may agree that Cash Collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations.


2.21    Defaulting Lenders.


(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:


(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.2.


(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8.1 or otherwise, and
including any amounts made available to the Agent by that Defaulting Lender
pursuant to Section 11.1), shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Agent hereunder; second, to the payment on a
pro rata basis of any amounts owing by that Defaulting Lender to any L/C Issuer
or Swing Line Lender hereunder; third, if so determined by the Agent or
requested by any L/C Issuer, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Unmatured
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuers or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Unmatured Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.21(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any facility fee pursuant to Section 2.5 for any period during which that Lender
is a Defaulting

30

--------------------------------------------------------------------------------






Lender except to the extent allocable to the sum of (1) the outstanding amount
of the Loans funded by it and (2) its Pro Rata Share of the stated amount of
Letters of Credit and Swing Line Loans for which it has provided Cash Collateral
pursuant to Section 2.7, Section 2.19, Section
2.20, or Section 2.21(a)(ii), as applicable (and the Borrower shall (A) be
required to pay to each
L/C Issuer the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.19(h).


(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.19 or Swing Line
Loans pursuant to Section 2.22, the “Pro Rata Share” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Unmatured Default or Default exists; and (ii) the aggregate obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Loans of that Lender.


(b) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.20.


(c) Defaulting Lender Cure. If the Borrower, the Agent, the Swing Line Lender
and the L/C Issuers agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Shares (without giving effect to Section 2.21(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


2.22    Swing Line Loans.


(a) Availability. Subject to the terms and conditions of this Agreement, the
Swing Line Lender shall, unless (x) any Lender is at such time a Defaulting
Lender hereunder and (y) the Swing Line Lender has not entered into arrangements
satisfactory to it to eliminate its Fronting Exposure with respect to such
Defaulting Lender, in which case the Swing Line Lender may in its sole
discretion, make Swing Line Loans to the Borrower from time to time from the
Effective Date through, but not including, the Scheduled Maturity Date; provided
that after giving effect to any amount requested, (i) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitment, (ii) the aggregate
outstanding

31

--------------------------------------------------------------------------------






amount of the Loans of any Lender, plus such Lender’s Pro Rata Share of the
outstanding amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the outstanding amount of all Swing Line Loans, shall not exceed such Lender’s
Commitment and (iii) the aggregate principal amount of all outstanding Swing
Line Loans (after giving effect to any amount requested), shall not exceed the
Swing Line Sublimit.


(b)    Refunding.


(i) Swing Line Loans shall be refunded by the Lenders on demand by the Swing
Line Lender. Such refundings shall be made by the Lenders in accordance with
their respective Pro Rata Shares and shall thereafter be reflected as Loans of
the Lenders on the books and records of the Agent. Each Lender shall fund its
respective Pro Rata Share of Loans as required to repay Swing Line Loans
outstanding to the Swing Line Lender upon demand by the Swing Line Lender but in
no event later than 1:00 p.m. on the next succeeding Business Day after such
demand is made. No Lender’s obligation to fund its respective Pro Rata Share of
a Swing Line Loan shall be affected by any other Lender’s failure to fund its
Pro Rata Share of a Swing Line Loan, nor shall any Lender’s Pro Rata Share be
increased as a result of any such failure of any other Lender to fund its Pro
Rata Share of a Swing Line Loan.


(ii) The Borrower shall pay to the Swing Line Lender on demand the amount of
such Swing Line Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swing Line Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the Agent
to charge any account maintained by the Borrower with the Swing Line Lender (up
to the amount available therein) in order to immediately pay the Swing Line
Lender the amount of such Swing Line Loans to the extent amounts received from
the Lenders are not sufficient to repay in full the outstanding Swing Line Loans
requested or required to be refunded. If any portion of any such amount paid to
the Swing Line Lender shall be recovered by or on behalf of the Borrower from
the Swing Line Lender in bankruptcy or otherwise, the loss of the amount so
recovered shall be ratably shared among all the Lenders in accordance with their
respective Pro Rata Shares (unless the amounts so recovered by or on behalf of
the Borrower pertain to a Swing Line Loan extended after the occurrence and
during the continuance of a Default of which the Agent has received notice in
the manner required pursuant to Section 13.1 and which such Default has not been
waived by the Required Lenders or the Lenders, as applicable).


(iii) Each Lender acknowledges and agrees that its obligation to refund Swing
Line Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article IV. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swing Line Loans pursuant to this Section, one of
the events described in Section 7.6 or 7.7 shall have occurred, each Lender
will, on the date the applicable Loan would have been made, purchase an
undivided participating interest in the Swing Line Loan to be refunded in an
amount equal to its Pro Rata Share of the aggregate amount of such Swing Line
Loan. Each Lender will, by the time the applicable Loan would have been due to
be made under clause (i) above, transfer to the Swing Line Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swing Line Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount. No funding of participations shall relieve or otherwise impair the
obligations of the Borrower to repay Swing Line Loans together with interest
thereon. Whenever, at any time after the Swing Line Lender has received from any
Lender such Lender’s participating interest in a Swing Line Loan, the Swing Line
Lender receives any payment on account thereof, the Swing

32

--------------------------------------------------------------------------------






Line Lender will distribute to such Lender its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded).


(c) Repayment of Swing Line Loans. If outstanding Swing Line Loans have not been
refinanced with Loans pursuant to Section 2.22(b) hereof, Swing Line Loans shall
be due and payable within fourteen (14) days following the making of such Swing
Line Loan.


(d) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this
Agreement, this Section 2.22 shall be subject to the terms and conditions of
Section 2.20 and Section
2.21.








ARTICLE III


YIELD PROTECTION; TAXES


3.1    Yield Protection. If, on or after the date of this Agreement, any Change
in Law:


(i) subjects the Agent, any Lender or any applicable Lending Installation to any
Taxes, or changes the basis of taxation of payments (other than in each case
with respect to Excluded Taxes) to any Lender in respect of its Eurodollar Loans
or


(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Eurodollar Advances), or


(iii) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining its Eurodollar Loans or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its Eurodollar Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of Eurodollar Loans or interest
received by it, by an amount deemed material by such Lender,


and the result of any of the foregoing is to increase the cost to the Agent,
such Lender or applicable Lending Installation, as the case may be, of making,
continuing, converting into or maintaining its Eurodollar Loans, Commitment or
to reduce the return received by such Lender or applicable Lending Installation
in connection with such Eurodollar Loans or Commitment, then, within fifteen
(15) days of demand by such Lender, the Borrower shall pay such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction in amount received.


3.2 Changes in Capital Adequacy Regulations. If a Lender determines that the
amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a Change in Law, then, within fifteen (15) days of
demand by such Lender, the Borrower shall pay such Lender the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender determines is attributable to this
Agreement, its Outstanding Credit Exposure or its Commitment to make Loans
(after taking into account such Lender’s policies as to capital adequacy).

33

--------------------------------------------------------------------------------








3.3 Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if (y) the Required Lenders determine that (i)
deposits of a type and maturity appropriate to match fund Eurodollar Advances
are not available or (ii) the interest rate applicable to Eurodollar Advances
does not accurately reflect the cost of making or maintaining Eurodollar
Advances, then the Agent shall suspend the availability of Eurodollar Advances
and require any affected Eurodollar Advances to be repaid or converted to
Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.4.


3.4 Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made, continued or prepaid, or a Floating Rate Advance is not converted into a
Eurodollar Advance, on the date specified by the Borrower for any reason other
than default by the Lenders, the Borrower will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurodollar Advance.


3.5    Taxes.


(i) All payments by the Borrower to or for the account of any Lender or the
Agent hereunder shall be made free and clear of and without deduction for any
and all Taxes, except to the extent such Lender is entitled to an exemption from
or reduction of withholding tax with respect to payments under this Agreement
but fails to properly and timely complete and execute documentation as provided
in Section 3.5(iv) or Section 3.5(vi), as the case may be. Subject to each
Lender’s and the Agent’s compliance with Section 3.5(iv) and Section 3.5(vi), if
the Borrower or the Agent shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender or the Agent, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) the Borrower or the Agent, as applicable, shall make such deductions, (c)
the Borrower or the Agent, as applicable, shall pay the full amount deducted to
the relevant authority in accordance with applicable law and (d) the Borrower
shall furnish to the Agent the original copy of a receipt evidencing payment
thereof within thirty (30) days after such payment is made.


(ii) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise (but excluding Excluded Taxes) or
property taxes, charges or similar levies which arise from any payment made
hereunder or from the execution or delivery of, or otherwise with respect to,
this Agreement (“Other Taxes”).


(iii) Except as otherwise provided herein, the Borrower hereby agrees to
indemnify the Agent and each Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed on amounts
payable under this Section 3.5) paid by the Agent or such Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto; provided that the Borrower shall not be required to indemnify
the Agent or any Lender for interest, penalties or associated expenses described
in the foregoing if such liability is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the party seeking indemnification. Payments due under
this indemnification shall be made within thirty (30) days of the date the Agent
or such Lender makes demand therefor pursuant to Section 3.6.

34

--------------------------------------------------------------------------------








(iv) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
less than ten (10) Business Days after the date of this Agreement (or, if later,
ten (10) Business Days after such Lender shall become a Lender pursuant to
Section 12.3), deliver to each of the Borrower and the Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI,
certifying in either case that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes and is entitled to an exemption from United States backup
withholding tax. Each Non-U.S. Lender further undertakes to deliver to each of
the Borrower and the Agent (x) renewals or additional copies of such form (or
any successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Agent. All forms
or amendments described in the preceding sentence shall certify that such Lender
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax.


(v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.


(vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax, including backup withholding, with respect to payments under
this Agreement pursuant to the law of any relevant jurisdiction or any treaty
shall deliver to the Borrower (with a copy to the Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate. In the event such Lender has failed timely to
provide the Borrower (with a copy to the Agent) with such properly completed and
executed documentation, such Lender shall not be entitled to indemnification
under this Section 3.5 with respect to Taxes withheld to the extent such Taxes
would have been reduced or exempt from withholding had such properly completed
and executed documentation been timely provided to the Borrower (with a copy to
the Agent).


(vii) If the U.S. Internal Revenue Service or any other Governmental Authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Agent did not properly withhold tax from amounts paid
to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the Agent
of a change in circumstances which rendered its exemption from

35

--------------------------------------------------------------------------------






withholding ineffective, or for any other reason), such Lender shall indemnify
the Agent fully for all amounts paid, directly or indirectly, by the Agent as
tax, withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent); provided that no Lender shall be
required to indemnify the Agent for any of the foregoing to the extent the
failure of the Agent to withhold tax from amounts paid to or for the account of
any Lender is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent. In addition, each Lender shall severally indemnify the Agent for any
taxes attributable to such Lender’s failure to comply with the provisions of
Section 12.2(c) relating to the maintenance of a Participant Register that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The obligations of the Lenders under this Section
3.5(vii) shall survive the payment of the Obligations and termination of this
Agreement.


(viii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Agent at the time or times prescribed by law and at such time or times
reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable law (including
as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this paragraph (viii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Effective Date, the Borrower and the Agent shall treat (and
the Lenders hereby authorize the Agent to treat) the Loans as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


3.6 Lender Statements; Survival of Indemnity. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, disadvantageous to such Lender. Each Lender shall notify the
Borrower of any amounts due under Section 3.1, 3.2, 3.4 or 3.5 as soon as
reasonably practicable and, thereafter, deliver a written statement of such
Lender to the Borrower (with a copy to the Agent) as to the amount due, if any,
under such Section(s). Such written statement shall set forth in reasonable
detail the calculations upon which such Lender determined such amount and shall
be final, conclusive and binding on the Borrower in the absence of manifest
error. Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though each Lender funded its Eurodollar
Loan through the purchase of a deposit of the type and maturity corresponding to
the deposit used as a reference in determining the Eurodollar Rate applicable to
such Loan, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable on demand after receipt by the Borrower of such written statement. The
obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.

36

--------------------------------------------------------------------------------








ARTICLE IV
CONDITIONS PRECEDENT


4.1    Effectiveness. This Agreement shall become effective (the “Effective
Date”) as of the
date hereof upon satisfaction of the following conditions precedent:


(a)    Receipt by the Agent of counterparts of this Agreement executed by the
Borrower, the
Lenders and the Agent.


(b)    Receipt by the Agent of:


(i) Copies of the articles or certificate of incorporation of the Borrower,
together with all amendments, and a certificate of existence, certified by the
appropriate governmental officer in its jurisdiction of incorporation.


(ii) Copies, certified by the Secretary or Assistant Secretary of the Borrower,
of its bylaws and of its Board of Directors’ resolutions authorizing the
execution of the Loan Documents by the Borrower.


(iii) An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower, which shall identify by name and title and bear the
signatures of the officers of the Borrower authorized to sign this Agreement and
the other Loan Documents, upon which certificate the Agent and the Lenders shall
be entitled to rely until informed of any change in writing by the Borrower.


(iv) A certificate, signed by the chief financial officer or the controller of
the Borrower, stating, as of the Effective Date, that (A) no Default or
Unmatured Default has occurred and is continuing, (B) the Borrower is in
compliance with Section 6.11 and setting forth in reasonable detail and
calculation of the ratio set forth therein, determined as of December 31,
2014, and (C) the representations and warranties contained in Article V are true
and correct.


(v)    A written opinion of counsel to the Borrower, substantially in the form
of Exhibit
B.


(vi) Evidence, in form and substance satisfactory to the Agent, that the
Borrower has obtained all governmental approvals, if any, necessary for it to
enter into the Loan Documents, including, without limitation, the approval of
the Public Utility Commission of Oregon.


(vii)    A Note executed by the Borrower in favor of each Lender that has
requested an
Note pursuant to Section 2.11.


(viii) Evidence, in form and substance satisfactory to the Agent, that all
outstanding amounts under that certain Credit Agreement, dated as of December 8,
2011, among the Borrower, the lenders party thereto and Bank of America, N.A.,
as administrative agent shall have been repaid and all commitments thereunder
terminated.


(ix) Such other documents as any Lender or its counsel may have reasonably
requested.

37

--------------------------------------------------------------------------------






(c) The Agent shall have received all fees and other amounts due and payable by
the Borrower hereunder on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.


Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Effective Date specifying its objection thereto.


4.2    Each Credit Extension.    The Lenders shall not be required to make any
Credit
Extension unless on the applicable date of such Credit Extension:


(i)    No Default or Unmatured Default exists or will result after giving effect
to such
Credit Extension.


(ii)    The representations and warranties contained in Article V (other than
Section
5.10) are true and correct in all material respects as of the date of such
Credit Extension except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which
case such representation or warranty shall have been true and correct in all
material respects on
and as of such earlier date.


Each request for a Credit Extension shall constitute a representation and
warranty by the
Borrower that the conditions contained in Sections 4.2(i) and (ii) have been
satisfied.




ARTICLE V
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders as follows:


5.1 Corporate Existence. Each of the Borrower and its Significant Subsidiaries:
(a) is a corporation duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation; (b) has all requisite
corporate power, and has all material governmental licenses, authorizations,
consents and approvals necessary to own its Property and carry on its business
as now being conducted; and (c) is qualified to do business in all jurisdictions
in which the nature of the business conducted by it makes such qualification
necessary and where failure so to qualify would have a Material Adverse Effect.


5.2 Litigation and Contingent Obligations. To the Borrower’s knowledge, there
are not, in any court or before any arbitrator of any kind or before or by any
governmental body, any actions, suits or proceedings pending or threatened in
writing (a) against or affecting (except as disclosed in the Disclosure
Documents or on Schedule 5.2) the Borrower or any Significant Subsidiary or any
of their respective businesses or properties except actions, suits or
proceedings that there is no material likelihood would, singly or in the
aggregate, have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of any Credit Extension or (b) affecting in an adverse manner
the binding nature, validity or enforceability of any Loan Document as an
obligation of the Borrower involving the Borrower or any Significant Subsidiary
or any of their respective businesses or properties or, to the Borrower’s
knowledge, otherwise.

38

--------------------------------------------------------------------------------








5.3 No Breach. None of the execution and delivery of this Agreement, any other
Loan Document, the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof will
(a) contravene the terms of the Articles of Incorporation or Bylaws of the
Borrower, (b) except for any increase in the Aggregate Commitment pursuant to
Section 2.3(a) and any extension of the Scheduled Termination Date pursuant to
Section 2.18, conflict with or result in a breach of, or require any consent
under, any applicable law, rule or regulation, or any order, writ, injunction or
decree of any Governmental Authority, or any agreement or instrument to which
the Borrower or any of its Significant Subsidiaries is a party or by which it is
bound or to which it is subject, or (c) constitute a default under any agreement
or instrument to which the Borrower or any of its
Significant Subsidiaries is a party or by which it is bound or to which it is
subject, or result in the creation
or imposition of any Lien upon any of the revenues or assets of the Borrower or
any of its Significant
Subsidiaries pursuant to the terms of any such agreement or instrument.


5.4 Corporate Action. Except for any increase in the Aggregate Commitment
pursuant to Section 2.3(a) and any extension of the Scheduled Termination Date
pursuant to Section 2.18, the Borrower has all necessary corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and the other Loan Documents; the execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents have been duly
authorized by all necessary corporate action on its part; and this Agreement has
been duly and validly executed and delivered by the Borrower and constitutes its
legal, valid and binding obligation, enforceable against the Borrower in
accordance with its terms, except as may be limited by applicable bankruptcy
laws or similar laws of general applicability affecting creditors’ rights.


5.5    Approvals. Except for any increase in the Aggregate Commitment pursuant
to Section 2.3(a) and any extension of the Scheduled Termination Date pursuant
to Section 2.18, the Borrower has obtained all Governmental Approvals from, and
has made or will timely make all filings and registrations with any federal,
state or local governmental or regulatory authority or agency that has authority
over the Borrower or any of its Significant Subsidiaries, that are necessary for
the execution, delivery or performance by the Borrower of this Agreement and
each other Loan Document or for the validity or enforceability hereof or
thereof, and such Governmental Approvals, filings and registrations are and
shall continue to be in full force and effect (it being understood that the
Borrower may be required to make customary filings with the SEC and other
governmental or regulatory authorities or agencies disclosing the existence
and/or material terms of this Agreement, but failure to make any such filing
shall not affect the validity or enforceability hereof or of any other Loan
Document).


5.6 Use of Loans. Neither the Borrower nor any of its Significant Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock, as defined in Regulation U, and no part of
the proceeds of any Loan hereunder will be used to buy or carry any Margin
Stock. No part of the proceeds of any Loan hereunder will be used to acquire
stock of any corporation the board of directors of which has publicly stated its
opposition to such acquisition or fails to endorse such acquisition.


5.7 ERISA. Except as disclosed in the Disclosure Documents, the Borrower and its
Significant Subsidiaries and, to the knowledge of the Borrower, the other ERISA
Affiliates have fulfilled their respective obligations under the minimum funding
standards of ERISA and the Code with respect to each Benefit Plan of the
Borrower or any ERISA Affiliate; the Benefit Plans of the Borrower and its
Significant Subsidiaries and, to the knowledge of the Borrower, of the other
ERISA Affiliates are in compliance in all material respects with the presently
applicable provisions of ERISA and the Code or any non-compliance is not
reasonably expected to result in a Material Adverse Effect; and the Borrower

39

--------------------------------------------------------------------------------






and its Significant Subsidiaries and, to the knowledge of the Borrower, the
other ERISA Affiliates have not incurred any liability to the PBGC (other than
liability for premium payments which are paid when due) or to such Benefit Plan
which, individually or in the aggregate, exceeds $10,000,000. Without limiting
the generality of the foregoing, except as disclosed in the Disclosure
Documents, the Borrower has not received notice with respect to any of the
foregoing events with respect to any ERISA Affiliate or such Benefit Plan.


5.8 Taxes. United States Federal income tax returns of the Borrower and its
Significant Subsidiaries have been examined and closed through the period ended
December 31, 2010. The Borrower and its Significant Subsidiaries have filed all
United States Federal and state income tax returns which are required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Borrower or any of its Significant
Subsidiaries, except such taxes, if any, as are being contested in good faith
and by proper proceedings or the non-payment of which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of the Borrower and its
Significant Subsidiaries in respect of taxes and other governmental charges are,
in the opinion of the Borrower, adequate.


5.9 Subsidiaries. Schedule 5.9 contains an accurate list of all Subsidiaries of
the Borrower as of the Effective Date, setting forth their respective
jurisdictions of organization, the percentage of their respective capital stock
or other ownership interests owned by the Borrower or other Subsidiaries and
identifying which Subsidiaries are Significant Subsidiaries. All of the issued
and outstanding shares of capital stock or other ownership interests of such
Subsidiaries have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
nonassessable.


5.10 No Material Adverse Change. Since December 31, 2014, there has been no
change in the business or financial condition of the Borrower and its
Significant Subsidiaries from that reflected in the Borrower’s Annual Report on
Form 10-K for the year ended December 31, 2014, which would reasonably be
expected to have a Material Adverse Effect.


5.11 Financial Statements. The Borrower has furnished the Disclosure Documents
to the Lenders prior to the date hereof. The financial statements contained in
the Disclosure Documents and all financial statements furnished pursuant to
Section 6.9(i) or (ii) fairly present in all material respects, in accordance
with Agreement Accounting Principles, the consolidated financial position of the
Borrower and its Subsidiaries as at their respective dates and the consolidated
results of operations, retained earnings and, as applicable, changes in
financial position or cash flows of the Borrower and its Subsidiaries for the
respective periods to which such statements relate.


5.12 No Material Misstatements. None of the following contained, contains or
will contain as of the date thereof any material misstatement of fact or
omitted, omits or will omit as of the date thereof to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading:


(i)    the Disclosure Documents (excluding any exhibits referred to in any such
Disclosure Documents); or


(ii)    any report delivered to the Agent or any Lender pursuant to Section
6.9(i) or (ii) (excluding exhibits referred to in any such report).

40

--------------------------------------------------------------------------------






To the best knowledge of the Borrower, no other written information delivered to
the Agent or any Lender pursuant to Section 6.9 contained, contains or will
contain as of the date thereof any material misstatement of fact.


5.13 Properties. As of the date of this Agreement, the Borrower has good right
or title to all of its Properties to the extent reflected in the Disclosure
Documents, except for minor restrictions, reservations and defects which do not
in any substantial way interfere with the Borrower’s ability to conduct its
business as now conducted and except for such assets as have been disposed of
since December 31, 2014 in transactions of the types described in Sections
6.13(a), (b) and (c), and all such Properties are free and clear of any Liens,
except as permitted by Section 6.10.


5.14 Environmental Matters. Except as described in the Disclosure Documents, to
the best of Borrower’s knowledge, no event has occurred and no condition exists
related to Environmental Laws which would reasonably be expected to have a
Material Adverse Effect. Except as otherwise described in the Disclosure
Documents, neither the Borrower nor any Subsidiary has received any notice from
a federal or state governmental agency to the effect that its operations are not
in material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which noncompliance or remedial action
would reasonably be expected to have a Material Adverse Effect.


5.15 Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.


5.16 Anti-Terrorism; Anti-Money Laundering. Except as set forth on Schedule
5.16, neither the Borrower nor any of its Subsidiaries or, to their knowledge,
any of their respective directors, officers, employees and agents (i) is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), (ii) is
in violation of (A) the Trading with the Enemy Act, (B) any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V) or any enabling legislation or executive order relating
thereto or (C) the PATRIOT Act (collectively, the “Anti-Terrorism Laws”) or
(iii) is a Sanctioned Person. No part of the proceeds of any Loan hereunder will
be unlawfully used directly or indirectly to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country, or in any other manner that will result in any violation by
any Person (including any Lender, any Arranger or the Agent) of any
Anti-Terrorism Laws.






ARTICLE VI COVENANTS
So long as any Lender has any Commitment hereunder or any Obligations are
outstanding, the
Borrower shall, unless the Required Lenders otherwise consent in writing:


6.1 Preservation of Existence and Business. Preserve and maintain, and cause
each Significant Subsidiary to preserve and maintain, its corporate existence
and all of its material rights, privileges, licenses and franchises, except as
permitted by Section 6.12, and carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted.

41

--------------------------------------------------------------------------------






6.2 Preservation of Property. Maintain, and cause each Significant Subsidiary to
maintain, all of its Property used or useful in its business in good working
order and condition, ordinary wear and tear excepted (it being understood that
this covenant relates only to the good working order and condition of such
Property and shall not be construed as a covenant of the Borrower not to dispose
of any such Property by sale, lease, transfer or otherwise or to discontinue
operation thereof if the Borrower reasonably determines that such
discontinuation is necessary).


6.3 Payment of Taxes. Pay, and cause each Significant Subsidiary to pay,
promptly when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any of its Property,
before the same shall become in default; provided that neither the Borrower nor
any Significant Subsidiary shall be required to pay any such tax, assessment,
charge or levy (i) in an amount in excess of the amount shown on any related tax
return (the Borrower having a reasonable basis for the position reflected
therein) or (ii) that is being contested in good faith by appropriate
proceedings and with respect to which the Borrower has set aside on its books,
in accordance with Agreement Accounting Principles, adequate reserves, or (iii)
so long as such tax, assessment, charge or levy, if sustained, would not have a
Material Adverse Effect.


6.4 Compliance with Applicable Laws and Contracts. Comply, and cause each
Significant Subsidiary to comply, with the requirements of all applicable laws,
rules or regulations, Governmental Approvals, and orders, writs, injunctions or
decrees of any court or Governmental Authority, including, without limitation,
Environmental Laws, if failure to comply with such requirements would have a
Material Adverse Effect or an adverse effect on the binding nature, validity or
enforceability of any Loan Document as an obligation of the Borrower.


6.5 Preservation of Loan Document Enforceability. Take all reasonable actions
(including obtaining and maintaining in full force and effect consents and
Governmental Approvals), and cause each Significant Subsidiary to take all
reasonable actions, that are required so that its obligations under the Loan
Documents will at all times be legal, valid and binding and enforceable against
it in accordance with their respective terms.


6.6 Insurance. Maintain, and cause each Significant Subsidiary to maintain, with
responsible insurance companies, or through the Borrower’s program of
self-insurance, insurance coverage against at least such risks and in at least
such amounts as is customarily maintained by similar businesses, or as may be
required by any applicable law, rule or regulation, any Governmental Approval,
or any order, writ, injunction or decree of any court or Governmental Authority.


6.7 Use of Proceeds. Use, directly or indirectly, the proceeds of the Loans for
general corporate purposes of the Borrower (in compliance with all applicable
legal and regulatory requirements), including, without limitation, to provide
back-up liquidity for the short-term Indebtedness of the Borrower, to support
commercial paper, to refinance existing Indebtedness of the Borrower, and to
support collateral requirements under the Borrower’s energy purchase and sale
agreements.


6.8 Visits, Inspections and Discussions. Permit, and cause each Significant
Subsidiary to permit, representatives of the Agent or of any Lender with a
Commitment of at least $5,000,000 (provided, however, that Lenders with a
Commitment of less than $5,000,000 shall be permitted to exercise rights under
this Section 6.8 if such right is exercised jointly with the Agent or a Lender
with a Commitment of at least $5,000,000), and subject in all cases to such
Lender being bound by the confidentiality provisions of Section 9.11, during
normal business hours and upon reasonable prior written notice to the Borrower:

42

--------------------------------------------------------------------------------






(i) if no Default or Unmatured Default shall exist and be continuing, to visit
the principal office of the Borrower, to discuss its business and affairs with
its officers and independent certified accountants (provided that the Borrower
shall be permitted to attend any such discussions with such accountants), and to
visit its material Property, all to the extent reasonably requested by the Agent
or such Lender; provided that such visits and discussions shall in no event
occur more frequently than once during any calendar year; provided, further that
the Borrower reserves the right to restrict access to any of its generating
facilities in accordance with reasonably adopted procedures relating to safety
and security, and to the extent reasonably requested to maintain normal
operations of the Borrower; and provided, further, that, Sections 9.6 and 10.8
hereof notwithstanding, the costs and expenses incurred by any Lender or the
Agent or their agents or representatives in connection with any such visits or
discussions shall be solely for the account of such Lender or the Agent, as
applicable; and


(ii) if a Default or Unmatured Default shall exist and be continuing, to visit
and inspect its Property, to examine, copy and make extracts from its books and
records, and to discuss its business and affairs with its officers and
independent certified accountants, all to the extent reasonably requested by
such Lender or the Agent, as often as may be reasonably requested; provided that
the Borrower reserves the right to restrict access to any of its generating
facilities in accordance with reasonably adopted procedures relating to safety
and security, and to the extent reasonably requested to maintain normal
operations of the Borrower.


6.9    Information to Be Furnished. Furnish to the Agent and, if requested by
any Lender, furnish to such Lender:


(i) Form 10-Q; Quarterly Financial Statements. Promptly after filing and in any
event within sixty (60) days after the close of each of the first three
quarterly accounting periods in each fiscal year of the Borrower, a copy of the
Quarterly Report on Form 10-Q (or any successor form) for the Borrower for such
quarter.


(ii) Form 10-K; Year-End Financial Statements; Acc ount ant s’ Cer ti fi cat es
. Promptly after filing and in any event within ninety (90) days after the end
of each fiscal year of the Borrower, the Annual Report on Form 10-K (or any
successor form) for the Borrower for such year.


(iii) Of f ice r’ s Cert if icat e as t o Cal cul at i ons . At the time that
financial statements are furnished pursuant to Section 6.9(i) or (ii), a
certificate of the Chief Financial Officer, the Treasurer, an Assistant
Treasurer or any other financial officer of the Borrower substantially in the
form of Exhibit C.


(iv) Requested Information. From time to time, such other information regarding
the business, affairs, insurance or financial condition of the Borrower or any
of its Subsidiaries (including, without limitation, any Benefit Plan and any
reports of other information required to be filed under ERISA) as any Lender or
the Agent may reasonably request.


(v) Notice of Defaults, Material Adverse Changes and Other Matters. Promptly
upon (and in any event within three (3) Business Days after) becoming aware
thereof, notice of:


(a)    any Default or Unmatured Default, and

43

--------------------------------------------------------------------------------






(b) any circumstance that has resulted in a Material Adverse Effect or an
adverse effect on the binding nature, validity or enforceability of any Loan
Document as an obligation of the Borrower.


The Borrower may furnish information, documents and other materials that it is
obligated to furnish to the Agent and the Lenders pursuant to the Loan
Documents, including all items described above in this Section 6.9 and all other
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any communication
that (i) relates to a request for a new, or the conversion or continuation of an
existing, Loan, (ii) relates to the payment of any amount due under this
Agreement prior to the scheduled date therefor or any reduction of the
Commitments, (iii) provides notice of any Default or Unmatured Default or (iv)
is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement or any Loan hereunder (any non-excluded
communication described above, a “Communication”), electronically (including by
posting such documents, or providing a link thereto, on the Borrower’s Internet
website). Notwithstanding the foregoing, the Borrower agrees that, to the extent
requested by the Agent or any Lender, it will continue to provide “hard copies”
of Communications to the Agent or such Lender.


The Borrower further agrees that the Agent may make Communications available to
the Lenders by posting such Communications on IntraLinks or a substantially
similar secure electronic delivery system (the “Platform”).


THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT DOES NOT WARRANT
THE ACCURACY OR COMPLETENESS OF ANY COMMUNICATION OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN ANY
COMMUNICATION. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENT IN CONNECTION WITH ANY COMMUNICATION OR THE
PLATFORM. IN NO EVENT SHALL THE AGENT HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON FOR DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE AGENT’S TRANSMISSION
OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT SUCH DAMAGES ARE
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT
LIMITING THE FOREGOING, UNDER NO CIRCUMSTANCES SHALL THE AGENT BE LIABLE FOR ANY
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THE USE OF
THE PLATFORM OR THE BORROWER’S OR THE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET.


Each Lender agrees that notice to it (as provided in the next sentence)
specifying that a Communication has been posted to the Platform shall constitute
effective delivery of such Communication to such Lender for purposes of the Loan
Documents. Each Lender agrees (i) to notify the Agent from time to time of the
e-mail address to which the foregoing notice may be sent and (ii) that such
notice may be sent to such e- mail address. For the avoidance of doubt, the
failure of the Agent to provide notice to the Lenders as explicitly required by
this Agreement shall not affect the validity or binding nature of a related
notice delivered to the Agent by the Borrower; provided, that the Borrower shall
remain obligated to provide notice directly to the Agent and/or Lenders when and
as required by this Agreement.

44

--------------------------------------------------------------------------------






6.10 Liens. Not, and not permit any Significant Subsidiary to, suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except this Section 6.10 shall not apply to:


(i) Liens for taxes, assessments or charges imposed on the Borrower or any
Subsidiary or any of their property by any Governmental Authority not yet due or
which are being contested in good faith by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower or any
of its Subsidiaries, as the case may be, in accordance with Agreement Accounting
Principles;


(ii) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens incurred in the ordinary course
of business and securing obligations that are not yet due or that are being
contested in good faith by appropriate proceedings, and Liens arising out of
judgments or awards which secure payment of legal obligations that would not
constitute a Default under Section 7.9;


(iii) pledges or deposits in connection with worker’s compensation, unemployment
insurance and other social security laws, or to secure the performance of bids,
tenders contracts (other than for borrowed money), leases, statutory
obligations, surety or appeal bonds, or indemnity, performance or other similar
bonds, in the ordinary course of business;


(iv) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries;


(v) the Lien of the Indenture of Mortgage and Deed of Trust dated July 1, 1945,
as supplemented and in effect from time to time, from the Borrower to Wells
Fargo (the “Mortgage”);


(vi)    Permitted Encumbrances (as defined in Section 1.11 of the Mortgage);


(vii) Liens securing the payment of Tax-Free Debt, provided that each such Lien
shall extend only to the property, and proceeds thereof, being financed by the
Tax-Free Debt secured thereby;


(viii) Liens on or over the whole or any part of the assets of the Borrower as
security for any indebtedness owing by the Borrower to any Subsidiary whose
primary function is that of acting as a financing Subsidiary of the Borrower and
consisting of one or more loans made to the Borrower by such Subsidiary and
repayable on the same date as a loan or other indebtedness incurred by such
Subsidiary; provided that the aggregate principal amount of the indebtedness
secured by all such Liens shall not exceed the aggregate principal amount of all
such indebtedness incurred by such Subsidiary; and provided further that the
aggregate principal amount of the indebtedness secured by all such Liens shall
not exceed $100,000,000;


(ix) Liens over all or any part of the assets of the Borrower or any Subsidiary
constituting a specific construction project or generating plant as security for
any indebtedness incurred for the purpose of financing all or such part, as the
case may be, of such construction project or generating plant, and Liens and
charges incidental to such construction;

45

--------------------------------------------------------------------------------








(x) the right reserved to, or vested in, any municipality or public authority by
the terms of any right, power, franchise, grant, license or permit, or by any
provision of law, to purchase or recapture or designate a purchaser of any
property;


(xi)    Liens on property or assets of any Subsidiary in favor of the Borrower;


(xii) Liens with respect to which cash in the amount of such Liens has been
deposited with the Agent;


(xiii) Liens on or over specific assets hereafter acquired which are created or
assumed contemporaneously with, or within 120 days after, such acquisition, for
the sole purpose of financing or refinancing the acquisition of such assets
(including without limitation Liens to secure obligations to make deferred
payments, earn-out payments or royalty payments where such obligations are
incurred in connection with the acquisition of such assets);


(xiv) Liens on conservation investment assets as security for obligations
incurred in financing or refinancing bondable conservation investments in
accordance with Oregon Revised Statutes Section 757.400-450;


(xv) Liens on cash collateral deposited by the Borrower with counterparties in
the ordinary course of the Borrower’s purchase and sale of electric energy,
coal, oil and natural gas; and


(xvi) Liens, in addition to those listed in clauses (i) through (xv) above,
incurred in the ordinary course of the Borrower’s business on collateral with a
market value that in the aggregate does not exceed $50,000,000.


6.11 Indebtedness to Capitalization Ratio. Not permit the aggregate outstanding
principal amount of all Consolidated Indebtedness to exceed 65% of Total
Capitalization as of the end of any fiscal quarter.


6.12 Merger or Consolidation. Not merge with or into or consolidate with or into
any other corporation or entity, unless (i) immediately after giving effect
thereto, no event shall occur and be continuing that would constitute a Default
or Unmatured Default, (ii) the surviving or resulting person, as the case may
be, if not the Borrower, assumes by operation of law or agrees in writing to pay
and perform all of the obligations of the Borrower hereunder, (iii) the
surviving or resulting person, as the case may be, qualifies or is qualified to
do business in the State of Oregon, and (iv) the consolidated net worth (as
determined in accordance with Agreement Accounting Principles) of the surviving
or resulting Person, as the case may be, would be at least equal to the
consolidated net worth of the Borrower immediately prior to such merger or
consolidation.


6.13 Disposition of Assets. Not sell, lease, assign, transfer or otherwise
dispose of any Property or any interest therein, except that this Section 6.13
shall not apply to (a) any disposition of any Property or any interest therein
in the ordinary course of business, (b) any disposition of obsolete or retired
Property not used or useful in its business, (c) any disposition of any Property
or any interest therein (i) for cash or cash equivalent or (ii) in exchange for
utility plant, equipment or other utility assets, other than notes or other
obligations, in each case equal to the fair market value (as determined in good
faith by the Board of Directors of the Borrower) of such Property or interest
therein, and provided that such disposition does not constitute a disposition of
all or substantially all of the Property of the Borrower and (d) any disposition
of any Property or any interest therein in exchange for notes or other
obligations

46

--------------------------------------------------------------------------------






substantially equal to the fair market value (as determined in good faith by the
Board of Directors of the Borrower) of such asset or interest therein, provided
that the aggregate amount of notes or other obligations received after the date
hereof from any one obligor in one transaction or a series of transactions shall
not exceed 15% of the net asset value of the Borrower.






ARTICLE VII DEFAULTS


The occurrence of any one or more of the following events shall constitute a
Default:


7.1 Any representation or warranty made or deemed made by the Borrower or any of
its Subsidiaries to the Lenders or the Agent under or in connection with this
Agreement, any Loan, or any certificate or information delivered in connection
with this Agreement or any other Loan Document shall be materially false on the
date as of which made.


7.2 Nonpayment of principal of any Loan or any L/C Obligation when due, or
nonpayment of interest upon any Loan, L/C Obligation or of any facility fee or
other Obligation under any of the Loan Documents within five (5) days after the
same becomes due.


7.3 The breach by the Borrower of any of the terms or provisions of Sections 6.1
(with respect to the Borrower), 6.7, 6.9(v)(a), 6.10, 6.11, 6.12, or 6.13.


7.4 The breach by the Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) of any of the terms or provisions of
this Agreement which is not remedied within thirty (30) days after written
notice from the Agent or any Lender.


7.5 (a) To the extent not waived, or if applicable, cured, (i) the failure of
the Borrower or any Subsidiary to pay when due any Indebtedness aggregating in
excess of $10,000,000 (“Material Indebtedness”); (ii) the default by the
Borrower or any Significant Subsidiary in the performance (beyond the applicable
grace period with respect thereto, if any) of any term, provision or condition
contained in any agreement under which any such Material Indebtedness was
created or is governed, or any other event shall occur or condition exist, the
effect of which default or event is to cause, or to permit the holder or holders
of such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or (iii) any Material Indebtedness of the Borrower
or any Significant Subsidiary shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or (b) the Borrower or any of its
Significant Subsidiaries shall not pay, or shall admit in writing its inability
to pay, its debts generally as they become due.


7.6 The Borrower or any Significant Subsidiary shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate or

47

--------------------------------------------------------------------------------






partnership action to authorize or effect any of the foregoing actions set forth
in this Section 7.6 or (vi)
fail to contest in good faith any appointment or proceeding described in Section
7.7.


7.7 Without the application, approval or consent of the Borrower or the
applicable Significant Subsidiary, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Borrower or such Significant
Subsidiary or any Substantial Portion of its Property, or a proceeding described
in Section 7.6(iv) shall be instituted against the Borrower or such Significant
Subsidiary and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of thirty (30) consecutive days.


7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of
Property of the Borrower and its Significant Subsidiaries which, when taken
together with all other Property of the Borrower and its Significant
Subsidiaries so condemned, seized, appropriated, or taken custody or control of,
during the twelve-month period ending with the month in which any such action
occurs, constitutes a Substantial Portion.


7.9 The Borrower or any Significant Subsidiary shall fail within sixty (60) days
to pay, bond or otherwise discharge in accordance with its terms one or more (i)
judgments or orders for the payment of money in excess of $10,000,000 (or the
equivalent thereof in currencies other than U.S. dollars) in the aggregate, or
(ii) nonmonetary judgments or orders which, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.


7.10 Except as disclosed in the Disclosure Documents, the Borrower or any ERISA
Affiliate incurs any liability to the PBGC (other than liability for premium
payments which are paid when due) or a Benefit Plan pursuant to Title IV of
ERISA or the Borrower or any ERISA Affiliate incurs any withdrawal liability
pursuant to Title IV of ERISA with respect to a Benefit Plan or Multiemployer
Benefit Plan (determined as of the date of notice of such withdrawal liability)
in excess of $10,000,000.


ARTICLE VIII


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


8.1 Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the Commitment of each Lender hereunder shall
automatically terminate, the Obligations shall immediately become due and
payable and the Borrower shall automatically be required to Cash Collateralize
the L/C Obligations, in each case without further act of the Agent or any Lender
and without any election or action on the part of the Agent or any Lender. If
any other Default occurs, the Required Lenders (or the Agent with the consent of
the Required Lenders) may (i) terminate or suspend the Aggregate Commitment,
(ii) declare the Obligations to be due and payable or (iii) require that the
Borrower Cash Collateralize the L/C Obligations (in an amount equal to the then
Outstanding Amount thereof), or all of the foregoing, whereupon such Aggregate
Commitment shall be immediately terminated or suspended and/or the Obligations
shall become immediately due and payable, without presentment, demand, protest
or notice of any kind, all of which the Borrower hereby expressly waives.


8.2 Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving

48

--------------------------------------------------------------------------------






any Default hereunder or other provisions hereof; provided that no such
supplemental agreement shall, without the consent of all of the Lenders affected
thereby:


(i) Extend the final maturity of any Loan to a date after the Scheduled
Termination Date of any affected Lender, or forgive all or any portion of the
principal amount thereof, or reduce the rate or extend the time of payment of
interest or fees thereon.


(ii)    Reduce the percentage specified in the definition of Required Lenders.


(iii) Extend the Final Termination Date (except as provided in Section 2.18),
increase the amount of the Commitment of any Lender hereunder or permit the
Borrower to assign its rights under this Agreement.


(iv)    Amend this Section 8.2.


(v)    Amend Section 11.2.


No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. No amendment, waiver or
consent shall affect the rights or duties of the L/C Issuers under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by them without the written consent of the L/C Issuers. No amendment,
waiver or consent shall affect the rights or duties of the Swing Line Lender
under this Agreement without the written consent of the Swing Line Lender. The
Agent may waive payment of any fee required under Section 12.3(a)(iv) without
obtaining the consent of any other party to this Agreement.


Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.


8.3 Preservation of Rights. No delay or omission of the Lenders or the Agent to
exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Credit Extension notwithstanding the existence of a Default or the
inability of the Borrower to satisfy the conditions precedent to such Credit
Extension shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders required pursuant to Section 8.2,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Agent and the Lenders until the Obligations have been
paid in full.

49

--------------------------------------------------------------------------------










ARTICLE IX
GENERAL PROVISIONS


9.1 Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.


9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.


9.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.


9.4    Entire Agreement; Amendment and Restatement.


(a) The Loan Documents embody the entire agreement and understanding among the
Borrower, the Agent and the Lenders and supersede all prior agreements and
understandings among the Borrower, the Agent and the Lenders relating to the
subject matter thereof (including the indemnity, confidentiality, advisory and
fiduciary provisions in that certain commitment letter dated as of October 2,
2012 among the Borrower, Wells Fargo and Wells Fargo Securities, LLC and that
certain commitment letter dated as of January 27, 2015 among the Borrower, Wells
Fargo and Wells Fargo Securities, LLC), other than documentation of the fees
described in Sections 2.5 and 10.13.


(b) Each party hereto hereby agrees that, at such time as this Agreement shall
have become effective pursuant to the terms of Article IV, (i) the Existing
Credit Agreement automatically shall be deemed amended, superseded and restated
in its entirety by this Agreement and (ii) the Commitments under the Existing
Credit Agreement and as defined therein automatically shall be replaced with the
Commitments hereunder as set forth on Schedule 2. The promissory notes executed
and delivered by the Borrower under the Existing Credit Agreement are hereby
cancelled and shall be deemed replaced with the Notes issued hereunder. This
Agreement is not a novation of the Existing Credit Agreement. The Commitments
and outstanding Loans of the lenders party to the Existing Credit Agreement that
are not Lenders under this Agreement (collectively, the “Exiting Lenders”) under
the Existing Credit Agreement are hereby terminated simultaneously with the
effectiveness of this Agreement. After giving effect to this Agreement, the
Exiting Lenders shall no longer have any Commitments or outstanding Loans.
Concurrently with the effectiveness of this Agreement, each Exiting Lender shall
receive payment in full for all outstanding Obligations owing to it under the
Existing Credit Agreement.


9.5 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided that the parties hereto
expressly agree that each Arranger shall enjoy the benefits of the provisions of
Sections 9.6,
9.10 and 10.11 to the extent specifically set forth therein and shall have the
right to enforce such provisions on its own behalf and in its own name to the
same extent as if it were a party to this
Agreement.

50

--------------------------------------------------------------------------------








9.6    Expenses; Indemnification.
(i) The Borrower shall reimburse the Agent and Wells Fargo Securities, LLC for
all reasonable costs, internal charges and out of pocket expenses of a single
external counsel paid or incurred by the Agent or Wells Fargo Securities, LLC in
connection with the preparation, negotiation, execution, delivery, syndication,
review, amendment, modification, and administration of the Loan Documents. The
Borrower also agrees to reimburse the Agent, the Arrangers, the Swing Line
Lender, the L/C Issuers and the Lenders for all reasonable costs, internal
charges and out of pocket expenses (including the attorneys’ fees of external
counsel) paid or incurred by the Agent, any Arranger, the Swing Line Lender, any
L/C Issuer or any Lender in connection with the collection and enforcement of
the Loan Documents.


(ii) The Borrower hereby further agrees to indemnify the Agent, each Arranger,
each L/C Issuer, the Swing Line Lender, each Lender, their respective
affiliates, and each of their directors, officers, advisors, trustees and
employees against all losses, claims, damages, penalties, judgments, liabilities
and reasonable expenses (including, without limitation, all reasonable expenses
of litigation or preparation therefor whether or not the Agent, any Arranger,
any L/C Issuer, the Swing Line Lender any Lender or any affiliate is a party
thereto and whether or not such investigation, litigation or proceeding is
brought by the Borrower, the Borrower’s equity holders or creditors or any other
party) which any of them may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby or the
application of the proceeds of any Credit Extension hereunder except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification. The obligations of the Borrower
under this Section 9.6 shall survive the termination of this Agreement.


9.7 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.


9.8 Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles. If at any time
any change in the Agreement Accounting Principles would affect the computation
of the financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
the Agreement Accounting Principles (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with the Agreement Accounting Principles
prior to such change therein and (ii) the Borrower shall provide to the Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in the Agreement Accounting Principles.


9.9 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable. Without limiting
the foregoing provisions of this Section
9.9, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting
Lenders shall be limited by bankruptcy or other similar debtor relief laws, as
determined in good faith by

51

--------------------------------------------------------------------------------






the Agent or the L/C Issuers, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.


9.10 Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the Arrangers and the Agent on the other hand shall be
solely that of borrower and lender. None of the Agent, any Arranger or any
Lender shall have any fiduciary responsibilities to the Borrower. None of the
Agent, any Arranger or any Lender undertakes any responsibility to the Borrower
to review or inform the Borrower of any matter in connection with any phase of
the Borrower’s business or operations. The Borrower agrees that none of the
Agent, any Arranger or any Lender shall have liability to the Borrower for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, except to the extent determined in a final non- appealable judgment
by a court of competent jurisdiction. Neither the Agent, any Arranger or any
Lender nor the Borrower shall have any liability with respect to, and the
Borrower (with respect to the Agent, each Arranger and each Lender) and the
Agent, each Arranger and each Lender (with respect to the Borrower) hereby
waives, releases and agrees not to sue for any special, indirect or
consequential damages suffered by any such party in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby; provided, that this sentence shall in no way diminish the Borrower’s
obligations under Section 9.6 to indemnify the Agent, each Arranger, each L/C
Issuer, the Swing Line Lender, each Lender, their respective affiliates, and
each of their directors, officers, advisors, trustees and employees for any
special, indirect or consequential damages awarded to an unaffiliated third
party.


9.11 Confidentiality. The Agent, each Arranger and each Lender agrees to hold
any confidential information which it may receive from the Borrower pursuant to
this Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders and their respective Affiliates, (ii) to legal counsel,
accountants, and other professional advisors to such Lender or to a Transferee,
(iii) to regulatory officials, (iv) to any Person as requested pursuant to or as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which such Agent, Arranger or Lender is a party,
(vi) to such Lender’s direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties, (vii) permitted by Section 12.4, (viii) to rating agencies
if required by such agencies in connection with a rating relating to the
Advances hereunder, and (ix) to the extent required in connection with the
exercise of any remedy or any enforcement of this Agreement by such Lender or
the Agent; provided that, in the case of clauses (i), (ii), (vi) and (vii), the
recipient of such information shall be advised that the information is
confidential and shall agree to be bound by the confidentiality obligations of
this Section 9.11; and provided further, that in the case of clauses (i) and
(ii), the recipient needs to know such information in connection with such
Lender’s, such Arranger’s, the Agent’s or applicable Transferee’s, as
applicable, exercise of rights and performance of obligations under this
Agreement.


Any Person required to maintain the confidentiality of confidential information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such confidential information as such Person
would accord to its own confidential information.


Each of the Agent and the Lenders acknowledges that (a) the confidential
information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
United States federal and state securities laws.

52

--------------------------------------------------------------------------------






9.12 Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any
Margin Stock for the repayment of the Credit Extension provided for herein.


9.13 No Advisory or Fiduciary Relationship. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Agent and the Arrangers are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Agent, the Arrangers and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Agent, each
Arranger and each Lender each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) neither the Agent, any
Arranger nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agent, the Arrangers, the Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and neither the Agent, any
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Agent, any Arranger and any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.


9.14 USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, if the Borrower is an
individual, the Agent and the Lenders will ask for the Borrower’s name,
residential address, tax identification number, date of birth, and other
information that will allow the Agent and the Lenders to identify the Borrower,
and, if the Borrower is not an individual, the Agent and the Lenders will ask
for the Borrower’s name, tax identification number, business address, and other
information that will allow the Agent and the Lenders to identify the Borrower.
The Agent and the Lenders may also ask, if the Borrower is an individual, to see
the Borrower’s driver’s license or other identifying documents, and, if the
Borrower is not an individual, to see the Borrower’s legal organizational
documents or other identifying documents.


9.15 Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

53

--------------------------------------------------------------------------------












ARTICLE X
THE AGENT


10.1 Appointment; Nature of Relationship. Wells Fargo is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article X. Notwithstanding the use
of the defined term “Agent,” it is expressly understood and agreed that the
Agent shall not have any fiduciary responsibilities to any Lender by reason of
this Agreement or any other Loan Document and that the Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Agent (i) does not
hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of Section 9-102(a)(72) of
the Uniform Commercial Code and (iii) is acting as an independent contractor,
the rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Lender hereby
waives.


10.2 Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.


10.3 General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees, in each case acting in its capacity as Agent and not as
Lender, shall be liable to the Borrower, the Lenders or any Lender for any
action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith except for its or their
breach of the Agent’s obligations hereunder or thereunder or to the extent such
action or inaction is determined in a final non-appealable judgment by a court
of competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person.


10.4 Responsibility for Loans, Recitals, etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; or (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith. The Agent
shall have no duty to disclose to the Lenders information that is not required
to be furnished by the Borrower to the Agent at such time, but is voluntarily
furnished by the Borrower to the Agent (either in its capacity as Agent or in
its individual capacity).

54

--------------------------------------------------------------------------------






10.5 Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or, when expressly required hereunder, all of the Lenders), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders. The Lenders hereby acknowledge that the Agent
shall be under no duty to take any discretionary action permitted to be taken by
it pursuant to the provisions of this Agreement or any other Loan Document
unless it shall be requested in writing to do so by the Required Lenders. The
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction by the Lenders pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.


10.6 Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys in fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys in fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.


10.7 Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any notice, consent, certificate, affidavit, letter, telegram, statement, paper
or document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Agent, which counsel may be employees of the
Agent.


10.8 Agent ’s Reim bursem ent and Indem nif ication. To the extent that the
Borrower has not otherwise indemnified the Agent pursuant to Section 9.6(ii),
each Lender severally agrees to reimburse and indemnify the Agent ratably in
proportion to their respective Commitments (or, if the Commitments have been
terminated, in proportion to their Commitments immediately prior to such
termination) (i) for any amounts not reimbursed by the Borrower for which the
Agent is entitled to reimbursement by the Borrower under the Loan Documents,
(ii) for any other expenses incurred by the Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Agent in connection with any dispute between the Agent
and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby (including, without
limitation, for any such amounts incurred by or asserted against the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders), or the enforcement of any of the terms of the Loan
Documents or of any such other documents, provided that (i) no Lender shall be
liable for any of the foregoing to the extent any of the foregoing is found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Agent and (ii)
any indemnification required pursuant to Section 3.5(vii) shall, notwithstanding
the provisions of this Section 10.8, be paid by the relevant Lender in
accordance with the provisions thereof. The obligations of the Lenders under
this Section 10.8 shall survive payment of the Obligations and termination of
this Agreement.


10.9 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default

55

--------------------------------------------------------------------------------






and stating that such notice is a “notice of default”. In the event that the
Agent receives such a notice, the Agent shall give prompt notice thereof to the
Lenders and, in the case of a “notice of default” received from a Lender, to the
Borrower.


10.10 Rights as a Lender. Notwithstanding anything to the contrary in this
Article X, in the event the Agent is a Lender, the Agent shall have the same
rights, powers, and obligations hereunder and under any other Loan Document with
respect to its Commitment and its Loans as any Lender and may exercise such
rights and powers, and shall comply with such obligations, as though it were not
the Agent, and the term “Lender” or “Lenders” shall, at any time when the Agent
is a Lender, unless the context otherwise indicates, include the Agent in its
individual capacity. The Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Borrower or any of its Subsidiaries in which the
Borrower or such Subsidiary is not restricted hereby from engaging with any
other Person. The Agent in its individual capacity is not obligated to remain a
Lender.


10.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, any Arranger or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, any Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.


10.12 Successor Agent. The Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower, such resignation to be effective upon
the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five (45) days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint
with the Borrower’s written consent, not to be unreasonably withheld or delayed,
on behalf of the Borrower and the Lenders, a successor Agent. If no successor
Agent shall have been so appointed by the Required Lenders within thirty (30)
days after the resigning Agent’s giving notice of its intention to resign, then
the resigning Agent may appoint with the Borrower’s written consent, not to be
unreasonably withheld or delayed, on behalf of the Borrower and the Lenders, a
successor Agent. Notwithstanding the previous sentence, the Agent may at any
time without the consent of any Lender and with the consent of the Borrower, not
to be unreasonably withheld or delayed, appoint any of its Affiliates which is a
commercial bank as a successor Agent hereunder. If the Agent has resigned or
been removed and no successor Agent has been appointed, the Lenders may perform
all the duties of the Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Agent shall be
deemed to be appointed hereunder until such successor Agent has accepted the
appointment. Any such successor Agent shall be a commercial bank having capital
and retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning or removed Agent. Upon the effectiveness of the
resignation or removal of the Agent, the resigning or removed Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation or removal of an Agent,
the provisions of this Article X shall continue in effect for the benefit of
such Agent in respect of any actions taken or omitted to be taken by it while it
was acting as the Agent hereunder and under the other Loan Documents. In the
event that there is a successor to the Agent by merger, or the Agent assigns its
duties and obligations to an Affiliate pursuant

56

--------------------------------------------------------------------------------






to this Section 10.12, then the term “prime rate” as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new Agent.


Any resignation by or removal of Wells Fargo as Agent pursuant to this Section
shall also constitute its resignation or removal as a L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges, obligations and duties of the retiring L/C Issuer and Swing
Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.


10.13 Agent and Arranger Fees. The Borrower agrees to pay to the Agent and the
Arrangers, for their own respective accounts, the fees agreed to by the
Borrower, the Agent and the Arrangers, including, without limitation, the
administrative agency fee and letter of credit fronting fee agreed to pursuant
to the letter agreement dated October 2, 2012, among the Borrower, the Agent and
Wells Fargo Securities, LLC and the fees agreed to pursuant to the letter
agreement dated January 27, 2015 among the Borrower, the Agent and Wells Fargo
Securities, LLC.


10.14 Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.


10.15 Other Agents. The Lenders identified on the signature pages of this
Agreement or otherwise herein, or in any amendment hereof or other document
related hereto, as being the “Syndication Agent” or a “Co-Documentation Agent”
(collectively, the “Other Agents”), shall have no rights, powers, obligations,
liabilities, responsibilities or duties under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, the Other
Agents and the Arrangers shall not have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on the Other Agents or the Arrangers in deciding to enter
into this Agreement or in taking or refraining from taking any action hereunder
or pursuant hereto.






ARTICLE XI


SETOFF; RATABLE PAYMENTS


11.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if a Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time owing by any
Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender, whether or not the Obligations, or any part thereof, shall then
be due, provided each Lender agrees, solely for the benefit of the other Lenders
and not for the benefit of the Borrower, that it shall not exercise any right
provided for in this Section 11.1 without the prior consent of the Required
Lenders; provided, further, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section 2.21 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and

57

--------------------------------------------------------------------------------






deemed held in trust for the benefit of the Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.


11.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 2.20, 3.1, 3.2,
3.4 or 3.5) in a greater proportion than that received by any other Lender, such
Lender agrees, promptly
upon demand, to purchase a portion of the Aggregate Outstanding Credit Exposure
held by the other Lenders so that after such purchase each Lender will hold its
Pro Rata Share of the Aggregate Outstanding Credit Exposure. If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their respective Pro Rata
Shares. In case any such payment is disturbed by legal process, or otherwise,
appropriate further adjustments shall be made.






ARTICLE XII


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


12.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with Section
12.3. The parties to this Agreement acknowledge that clause (ii) of this Section
12.1 relates only to absolute assignments and does not prohibit assignments
creating security interests, including, without limitation, any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement to a Federal Reserve Bank; provided that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided that the Agent may in
its discretion (but shall not be required to) follow instructions from the
Person which made any Loan to direct payments relating to such Loan to another
Person. Any assignee of the rights to any Loan agrees by acceptance of such
assignment to be bound by all the terms and provisions of the Loan Documents.
Any request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the owner of the rights to any
Loan, shall be conclusive and binding on any subsequent holder or assignee of
the rights to such Loan.


12.2    Participations.


(a) Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Commitment of such Lender or any
other interest of such Lender under the Loan Documents. In the event of any such
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Outstanding Credit
Exposure for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if

58

--------------------------------------------------------------------------------






such Lender had not sold such participating interests, and the Borrower and the
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under the Loan Documents.


(b) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Credit Extension or Commitment in which such Participant has
an interest which forgives principal, interest or fees or reduces the interest
rate or fees payable with respect to any such Loan, L/C Obligation or
Commitment, extends the Scheduled Termination Date, postpones any date fixed for
any regularly scheduled payment of principal of, or interest or fees on, any
such Credit Extension or Commitment.


(c) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.


12.3 Assignments.


(a) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and


(B) in any case not described in subsection (a)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment Agreement with
respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment Agreement, as of the Trade Date, shall not be less
than $5,000,000

59

--------------------------------------------------------------------------------






unless each of the Agent and, so long as no Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.


(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned.


(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (a)(i)(B) of this Section and, in addition:


(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Agent within five (5) Business Days after having
received notice thereof;


(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitment if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and


(C) the consent of the L/C Issuers and the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment.


(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment Agreement, together with a processing and
recordation fee in the amount of $3,500; provided, however, that the Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it shall not be a Lender, shall
deliver to the Agent an administrative questionnaire in a form acceptable to the
Agent.


(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person.


(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be

60

--------------------------------------------------------------------------------






outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Pro Rata Share. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Agent pursuant to subsection
(b) of this Section, from and after the effective date specified in each
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment Agreement, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Article
III and Section 9.6 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.2 (other than a purported assignment to a natural
Person or the Borrower or any of the Borrower’s Subsidiaries or Affiliates,
which shall be null and void).


(b) Register. The Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Agent’s office a copy of each Assignment Agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.


(c) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time an L/C
Issuer or the Swing Line Lender assigns all of its Commitment and Loans pursuant
to subsection (a) above, such L/C Issuer or Swing Line Lender, as applicable,
may, (i) upon thirty days’ notice to the Borrower and the Lenders, resign as L/C
Issuer and/or (ii) upon thirty days’ notice to the Borrower, resign as Swing
Line Lender. In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor

61

--------------------------------------------------------------------------------






L/C Issuer or Swing Line Lender hereunder; provided, however, that no failure by
the Borrower to appoint any such successor shall affect the resignation of such
L/C Issuer or Swing Line Lender, as the case may be. If an L/C Issuer resigns as
L/C Issuer, it shall retain all the rights, powers, privileges and duties of
such L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make
Floating Rate Advances or fund risk participations). If the Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Floating Rate Advances or fund risk participations.
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender, (1)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (2) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the resigning
L/C Issuer to effectively assume the obligations of the resigning L/C Issuer
with respect to such Letters of Credit.


12.4 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Annual Report on Form 10-K
or any Quarterly Report on Form 10-Q; provided that each Transferee and
prospective Transferee agrees to be bound by Section 9.11 of this Agreement.


12.5 Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv) and Section 3.5(vi), as applicable.


12.6    Designation of SPVs.


(a) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”,
identified as such in writing from time to time by such Granting Lender to the
Agent and the Borrower) the option to fund all or any part of any Advance or fee
or expense reimbursement or other obligation (each, a “Lender Funding
Obligation”) that such Granting Lender would otherwise be obligated to fund
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to fund any Lender Funding Obligation, (ii) if an SPV
elects not to exercise such option or otherwise fails to fund all or any part of
any such Lender Funding Obligation, the Granting Lender shall be obligated to
fund such Lender Funding Obligation pursuant to the terms hereof, (iii) no SPV
shall exercise any voting rights pursuant to Section 8.2 (such voting rights to
be exercised instead by such Granting Lender) and (iv) with respect to notices,
payments and other matters hereunder, the Borrower, the Agent and the Lenders
shall not be obligated to deal with an SPV, but may limit their communications
and other dealings relevant to such SPV to the applicable Granting Lender. The
funding of any Lender Funding Obligation by an SPV hereunder shall utilize the
Commitment of the Granting Lender to the same extent that, and as if, such
Lender Funding Obligation were funded by such Granting Lender.


(b)    As to any Lender Funding Obligations or portion thereof made by it, each
SPV
shall have all the rights that its applicable Granting Lender making such Lender
Funding

62

--------------------------------------------------------------------------------






Obligations or portion thereof would have had under this Agreement; provided
that each SPV shall have granted to its Granting Lender an irrevocable power of
attorney to deliver and receive all communications and notices under this
Agreement (and any related documents) and to exercise on such SPV’s behalf, all
of such SPV’s voting rights under this Agreement. No additional Note shall be
required to evidence the Lender Funding Obligations or portion thereof made by
an SPV; and the related Granting Lender shall be deemed to hold its Note as
agent for such SPV to the extent of the Lender Funding Obligations or portion
thereof funded by such SPV. In addition, any payments for the account of any SPV
shall be paid to its Granting Lender as agent for such SPV.


(c) Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or payment under this Agreement for which a Lender would otherwise be
liable for so long as, and to the extent, the Granting Lender provides such
indemnity or makes such payment. In furtherance of the foregoing, each party
hereto hereby agrees (which agreements shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPV, it will not institute against, or join any other person in
instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.


(d) In addition, notwithstanding anything to the contrary contained in this
Agreement, any SPV may (i) at any time and without paying any processing fee
therefor, assign or participate all or a portion of its interest in any Lender
Funding Obligations to the Granting Lender or to any financial institutions
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Lender Funding Obligations and (ii)
disclose on a confidential basis any non-public information relating to its
Lender Funding Obligations to any rating agency, commercial paper dealer or
provider of any surety, guarantee or credit or liquidity enhancements to such
SPV. This Section 12.6 may not be amended without the written consent of any
Granting Lender affected thereby.






ARTICLE XIII NOTICES
13.1 Notices.


(a) Except as otherwise permitted by Section 2.12 with respect to borrowing
notices, all notices, requests and other communications to any party hereunder
shall be in writing (including electronic transmission, facsimile transmission
or similar writing) and shall be given to such party at its address or facsimile
number set forth on Schedule 13.1 or at such other address or facsimile number
as such party may hereafter specify for the purpose by notice to the Agent and
the Borrower in accordance with the provisions of this Section 13.1. Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, (iii) if given by any other means, when
delivered at the address specified in this Section or (iv) if given by
electronic transmission, as provided in Section 13.1(b); provided that notices
to the Agent under Article II shall not be effective until received.

63

--------------------------------------------------------------------------------






(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Agent or as otherwise
determined by the Agent, provided that the foregoing shall not apply to notices
to any Lender pursuant to Article II if such Lender has notified the Agent that
it is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications. Unless the Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not given during the normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.


13.2 Change of Address. The Borrower, the Agent and any Lender may each change
the address for service of notice upon it by a notice in writing to the other
parties hereto.




ARTICLE XIV COUNTERPARTS


This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Delivery of an executed
counterpart hereof or a signature page hereto by facsimile or other secure
electronic format shall be effective as delivery of an original executed
counterpart.






ARTICLE XV


CHOICE OF LAW; CONSENT TO JURISDICTION


15.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.


15.2 CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN

64

--------------------------------------------------------------------------------






SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE
BORROWER AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY
LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT
IN NEW YORK, NEW YORK.


[Signature pages follow]

65

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.






PORTLAND GENERAL ELECTRIC COMPANY


By:    /s/ James F. Lobdell            
Name:    James F. Lobdell
Title:    Senior Vice President - Finance,
Chief Financial Officer and Treasurer


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


By:    /s/ Yann Blindert            
Name:    Yann Blindert
Title:    Director


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and L/C Issuer


By:    /s/ Yann Blindert            
Name:    Yann Blindert
Title:    Director


JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer


By:    /s/ Helen D. Davis            
Name:    Helen D. Davis
Title:    Authorized Officer


U.S. BANK NATIONAL ASSOCIATION, as a Lender and L/C Issuer


By:    /s/ Raymond Palmer            
Name:    Raymond Palmer
Title:    Senior Vice President


BANK OF AMERICA, N.A., as a Lender and L/C Issuer


By:    /s/ Daryl K. Hogge            
Name:    Daryl K. Hogge
Title:    Senior Vice President


BARCLAYS BANK PLC, as a Lender and L/C Issuer


By:    /s/ Alicia Borys                
Name:    Alicia Borys
Title:    Vice President

66

--------------------------------------------------------------------------------








BANK OF THE WEST, as a Lender


By:    /s/ Brett German            
Name:    Brett German
Title:    Director


COBANK, ACB, as a Lender


By:    /s/ Josh Batchelder            
Name:    Josh Batchelder
Title:    Vice President


THE NORTHERN TRUST COMPANY, as a Lender


By:    /s/ Fiyaz Khan                
Name:    Fiyaz Khan
Title:    Vice President





67

--------------------------------------------------------------------------------






SCHEDULE 1


PRICING SCHEDULE






PRICING


LEVEL I STATUS
> A-/A3
LEVEL II STATUS
BBB+/BAA1
LEVEL III STATUS BBB/BAA2
LEVEL IV STATUS BBB-/BAA3
LEVEL V
STATUS
< BA1 /BB+ OR
UNRATED
Applicable
Eurodollar
Margin
1.000%
1.075%
1.275%
1.475%
1.650%
Applicable ABR
Margin
0.000%
0.075%
0.275%
0.475%
0.650%
Facility Fee Rate
0.125%
0.175%
0.225%
0.275%
0.350%
Letter of Credit
Fee
1.000%
1.075%
1.275%
1.475%
1.650%



The Applicable Margin, Facility Fee Rate and Letter of Credit Fee shall be
determined in accordance with the foregoing table based on the Borrower’s Status
as determined from its then-current Moody’s and S&P Ratings. The credit rating
in effect on any date for the purposes of this Schedule is that in effect at the
close of business on such date. If at any time the Borrower has no Moody’s
Rating or no S&P Rating, Level V Status shall exist. For purposes of the
foregoing (and subject to the last paragraph of this Pricing Schedule), the
following terms have the respective meanings set forth below:


“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is A3 or better
or the Borrower’s S&P Rating is A- or better.


“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is Baa1 or
better or the Borrower’s S&P Rating is BBB+ or better.


“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower’s Moody’s
Rating is Baa2 or better or the Borrower’s S&P Rating is BBB or better.


“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Borrower’s Moody’s Rating is Baa3 or better or the Borrower’s S&P Rating is BBB-
or better.


“Level V Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.


“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. (“Moody’ s”) and then in effect with respect to the Borrower’s
senior unsecured long-term debt securities without third-party credit
enhancement; provided that if at any time such rating is not published by
Moody’s, “Moody’s Rating” shall mean the Borrower’s long term issuer rating
issued by Moody’s and then in effect.



--------------------------------------------------------------------------------






“S&P Rating” means, at any time, the rating issued by Standard & Poor’s
Financial Services LLC
(“S&P”), a subsidiary of The McGraw-Hill Companies, Inc. and then in effect with
respect to the
Borrower’s senior unsecured long-term debt securities without third-party credit
enhancement; provided that if at any time such rating is not published by S&P,
“S&P Rating” shall mean the Borrower’s long term issuer rating issued by S&P and
then in effect.


“Status” means Level I Status, Level II Status, Level III Status, Level IV or
Level V Status.


If the Borrower is split-rated and the ratings differential is one level, the
higher rating will apply. If the Borrower is split-rated and the ratings
differential is two levels or more, the rating immediately below the higher
rating will apply.



--------------------------------------------------------------------------------






SCHEDULE 2


COMMITMENTS




Lender
Revolving
Commitment
Wells Fargo Bank, National Association
$83,800,000.00
Bank of America, N.A.
$83,800,000.00
Barclays Bank PLC
$83,800,000.00
JPMorgan Chase Bank, National Association
$83,800,000.00
U.S. Bank National Association
$83,800,000.00
Bank of the West
$27,000,000.00
CoBank, ACB
$27,000,000.00
The Northern Trust Company
$27,000,000.00
TOTAL
$500,000,000.00




--------------------------------------------------------------------------------




SCHEDULE 3


INDEBTEDNESS EXCEPTIONS


Ownership and Operating Agreement, COLSTRIP UNITS #3 & #4, dated May 6, 1981,
between The Montana Power Company, Puget Sound Power and Light Company, The
Washington Water Power Company, Portland General Electric Company and Pacific
Power & Light Company, and the successors to any thereof, as amended and
supplemented.


Power Sales Agreement, dated as of April 12, 1979, executed by City of Portland,
Oregon and Portland
General Electric Company, as amended and supplemented.


Power Sales Contract Executed by Public Utility District No. 1 of Douglas
County, Washington and Portland General Electric Company, made and entered into
as of September 18, 1963, as amended and supplemented.


Power Sales Contract, made and entered into as of November 14, 1957, by and
between Public Utility District No. 1 of Chelan County, Washington and Portland
General Electric Company, as amended and supplemented.


Wanapum Power Sales Contract Executed by Public Utility District No. 2 of Grant
County, Washington and Portland General Electric Company, entered into as of
June 22, 1959, as amended and supplemented.


Power Sales Contract Executed by Public Utility District No. 2 of Grant County,
Washington and
Portland General Electric Company, entered into as of May 21, 1956, as amended
and supplemented. Performance Guaranty by and between ODOT and PGE dated as of
August 6, 2008.
Guaranty by and among SunWay 1, LLC, Firstar Development LLC, and PGE dated as
of September 2,
2008.


Guaranty by and among SunWay 2, LLC, U.S. Bancorp Community Development
Corporation and PGE
dated as of October 2, 2008.


SunWay 3, LLC Operating Agreement, by and between Firstar Development, LLC and
PGE dated as of
February 25, 2010.
Guaranty by and among SunWay 3, LLC, Firstar Development, LLC and PGE dated
February 25, 2010. Construction Loan Guaranty by PGE in favor Wells Fargo Bank,
National Association dated February 25,
2010.


The Lease for the Willamette Center (now World Trade Center), dated September
11, 1978, between 121
SW Salmon Street Corporation, Tenant, and IEH Portland LLC (transferee of
American Real Estate
Holdings LP), and the Sublease, dated September 11, 1978, from Tenant to the
Company.


Obligations set forth in Section 12 of that certain PGE-Lessee Agreement by and
between PGE and Fale- Safe Incorporated, dated as of December 30, 1985 and in
Section 10 (ix) of that certain Participation Agreement, dated December 30, 1985
among J. Henry Schroder Bank & Trust Company, as Owner Trustee, The Chase
Manhattan Bank (National Association), as Indenture Trustee, General Electric
Credit Corporation, certain Loan Participants, Fale-Safe Inc., and PGE.


Master Lease Agreement between Banc of America Leasing and Capital, LLC and PGE
dated as of July
29, 2011 and Schedules to such Master Lease Agreement as executed from time to
time.


Lease agreements with financial institutions or their affiliates relating to the
acquisition and installation of solar equipment.



--------------------------------------------------------------------------------




SCHEDULE 4


Existing Letters of Credit


L/C Number
L/C Issuer
Expiry Date
Letter of Credit
Amount
Beneficiary
US SLCPDXB04772
U.S. Bank National
Association
3/31/15
$7,300,000.00
Barclays Bank PLC
US SLCPDXBO4656
U.S. Bank National
Association
3/15/15
$2,400,000.00
Morgan Stanley
Capital
US SCLPDXC01979
U.S. Bank National
Association
6/30/15
$1.00
Natural Gas
Exchange
US SLCPPDX05508
U.S. Bank National
Association
3/31/15
$10,195,000.00
Transalta Energy
US-SLCPPDX06486
U.S. Bank National
Association
3/31/15
$14,090,000.00
Canadian Imperial
BA
US-SLCPPDX06512
U.S. Bank National
Association
3/31/15
$5,400,000.00
Bank of Montreal
US-SCLPPDX06523
U.S. Bank National
Association
3/31/15
$550,000.00
Iberdrola
Renewables




--------------------------------------------------------------------------------




SCHEDULE 5.2


LITIGATION


None.



--------------------------------------------------------------------------------






SCHEDULE 5.9


SUBSIDIARIES


Subsidiary
Jurisdictions
Owned By
Percent
Ownership
Significant
Subsidiary
(Yes/No)
Salmon Springs
Hospitality Group, Inc.
Oregon
PGE
100 percent
No
121 SW Salmon Street
Corporation
Oregon
PGE
100 percent
No
World Trade Center
Northwest Corporation
Oregon
121 SW Salmon Street
Corporation
100 percent
No




--------------------------------------------------------------------------------




SCHEDULE 5.16


ANTI-TERRORISM; ANTI-MONEY LAUNDERING


BNP Paribas SA, with whom the Borrower engages in commercial transactions, has
entered into settlements with federal and state regulators regarding apparent
violations of the foreign assets control regulations of the United States
Treasury Department and other legal requirements occurring prior to the Closing
Date.





--------------------------------------------------------------------------------




SCHEDULE 13.1


NOTICE ADDRESSES


Borrower:


PORTLAND GENERAL ELECTRIC COMPANY One World Trade Center
121 S.W. Salmon
Portland, Oregon 97204
Attention: Treasurer’s Office
Tel: (503) 464-7085
Fax: (503) 464-2236


Agent:


Administrative Agent’ s Office and Notices for L/C Issuer and Swing Line Lender


Wells Fargo Bank, N.A.
1525 W.WT Harris Blvd. Mail Code: D 1109-019
Charlotte, NC 28262
Attention:    Shawn Horton
Telephone:    704.590.2727
Telecopier:    704.715.0017
Electronic Mail: Shawn.Horton@WellsFargo.com


Account No. (for Dollars): 01104331628807
Ref: Portland General Electric Company
Attn: Financial Cash Controls
ABA# 121000248


Other Notices as Administrative Agent:


Wells Fargo Bank, N.A.
1525 W.WT Harris Blvd. Mail Code: D 1109-019
Charlotte, NC 28262
Attention:    Lisa White
Telephone:    704.590.2778
Telecopier:    704.715.0017
Electronic Mail: Lisa.A.White1@wellsfargo.com



--------------------------------------------------------------------------------




Lenders:


JPMorgan Chase Bank, N.A.
10 S. Dearborn, IL 1-0090, 9th Floor
Chicago, IL 6063
Attention:    Helen Davis
Telephone:    312.732.1759
Telecopier:    312.732.1762
Electronic Mail: Helen.d.davis@jpmorgan.com


U.S. Bank National Association
101 S. Capitol Boulevard
Boise, Idaho 83702
Attention: Holland Williams
Tel: (208) 383-7565
Fax: (208) 383-7489
Electronic Mail: hollandhuffman.williams@usbank.com


Bank of America, N.A.
121 SW Morrison St., Suite 1700
Portland, OR 97204
Tel: 503.795.6469
Fax: 312.453.5325
Attn: Daryl.k.hogge@baml.com and Melissa.d.hudson@baml.com (for credit notices).
Attn: Ruby.nandwani@bankofamerica.com and Madhvi.swami@bankofamerica.com
(borrowing notices)


Barclays Bank PLC
745 Seventh Avenue, 27th Floor
New York, NY 10019
Tel: 212 526-0787
Fax: 212 526-5115
Attn: May Huang / Assistant Vice President / Bank Debt Management
Email: may.huang@barclays.com


Bank of the West
222 SW Columbia Street, Suite 1200
Portland OR 97201
T 503.223.6971
F 503.227.3423
Attn: Brett German, Director
Email: brett.german@bankofthewest.com


CoBank, ACB
Power, Energy & Utilities
5500 S. Quebec Street
Greenwood Village, CO 80111
Attention: Josh Batchelder
Telephone: (303) 740-4120
Email: JBatchelder@cobank.com



--------------------------------------------------------------------------------




Operations Contact (Draws/Repayments/Funding Matters) Attention: Kelly Gibbs
Telephone: (303) 740-4352
Fax: (303) 740-4021
Email: agencybank@cobank.com


The Northern Trust Company
50 S. LaSalle St., M-27
Chicago, IL 60603
Telephone: 312.444.4791
Fax: 312.557.1425
Attn: Fiyaz Khan
Email: Fak1@ntrs.com





--------------------------------------------------------------------------------






EXHIBIT A


FORM OF ASSIGNMENT AGREEMENT


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amounts and equal to the
percentage interests identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any letters of credit, guarantees, and swing line
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.




1.
Assignor:
 
 
 
 
 
 
Assignor [is] [is not] a Defaulting Lender.
 
 
 
 
 
 
2.
Assignee:
 
 
 
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]]
 
 
 
 
 
3.
Borrower:
 
Portland General Electric Company
 
 
 
 
 
 
4.
Agent:
 
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement
 
 
 
 
 
5.
Credit Agreement:
 
The Amended and Restated Credit Agreement dated as of March 6, 2015 among the
Borrower, the Lenders parties thereto and the Agent








--------------------------------------------------------------------------------






6.    Assigned Interest:


Facility
Assigned
Aggregate Amount
of Commitment/ Outstanding Credit
Exposure for all
Lenders*
Amount of
Commitment/ Loans Assigned*
Percentage Assigned
of Commitment/ Outstanding Credit Exposure1
CUSIP Number
 
$
$
%
 
 
$
$
%
 
 
$
$
%
 



[7.    Trade Date:                 ]2


Effective Date:              , 20 [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By:
                            

Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By:
                            

Title:








[Consented to and]3 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Agent


By
                    

Title:




            
1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
2 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
3 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------










[Consented to:]4


[PORTLAND GENERAL ELECTRIC COMPANY]


By
                        

Title:


[Consented to:]5


[WELLS FARGO BANK, N.A., as L/C Issuer and Swing Line Lender


By
                        

Title:


JPMORGAN CHASE BANK, N.A., as L/C Issuer


By
                        

Title:


U.S. BANK NATIONAL ASSOCIATION, as L/C Issuer


By
                        

Title:


BANK OF AMERICA, N.A., as L/C Issuer


By
                        

Title:


BARCLAYS BANK PLC, as L/C Issuer]
By                             
Title:






























            
4 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit
Agreement.
5 To be added only if the consent of the L/C Issuers or Swing Line Lender, as
applicable, is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------








ANNEX 1


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an assignee under the Credit Agreement (subject to receipt of
such consents as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 6.9
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vi) it has independently and
without reliance on the Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interests, and (vii) if it is a Non-U.S. Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for



--------------------------------------------------------------------------------






amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Agent shall make all payments of interest, fees or other
amounts paid or payable in kind from and after the Effective Date to the
Assignee.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other secure electronic format shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.



--------------------------------------------------------------------------------








EXHIBIT B


FORM OF OPINION OF BORROWER’S COUNSEL










March 6, 2015










To the Lenders and the Agent referred to below:


Re:    Portland General Electric Company
Amended and Restated Credit Agreement dated as of March 6, 2015


We have acted as special counsel for Portland General Electric Company, an
Oregon corporation (the “Borrower”), in connection with the $500 million
revolving credit facility established pursuant to that certain Amended and
Restated Credit Agreement dated as of March 6, 2015 (the “Agreement”), among the
Borrower, Wells Fargo Bank, National Association, as Administrative Agent (the
“Agent”), and the financial institutions identified on Schedule 2 thereto as
Lenders (the “Lenders”).


This opinion is being furnished to you at the request of the Borrower pursuant
to Section 4.1(v) of the Agreement. Unless the context indicates otherwise,
capitalized terms used in this opinion have the meanings attributed to them in
the Agreement.


In rendering this opinion, we have assumed the genuineness of all signatures,
the authenticity of all documents provided to us as originals, and the
conformity to authentic original documents of all documents provided to us as
certified, conformed, or photostatic copies. As to questions of fact material to
the following opinions, we have relied upon certificates and other documentation
of officers of the Borrower and of public officials. Whenever our opinion is
based on factual matters that are “to our knowledge,” or words of similar
impact, it means conscious awareness of facts or other information by the
Primary Lawyer Group. The Primary Lawyer Group consists of David Copley Forman
and Andrea R. Schmidt.


This opinion is subject to the qualifications listed on Annex A.


Based upon the foregoing, and subject to the assumptions, qualifications,
limitations and exceptions set forth herein, we are of the opinion that:


1. The Borrower is a corporation duly incorporated and validly existing under
the laws of the State of Oregon. The Borrower is duly qualified to do business
in each of the following jurisdictions: Oregon, Washington and Montana.


2. The execution and delivery by the Borrower of the Agreement and the Notes
(together, the “Loan Documents”) and the performance of its obligations
thereunder are within the Borrower’s corporate power, have been duly authorized
by all necessary corporate action on the part of Borrower, and will not (i)
violate the Borrower’s articles of incorporation or bylaws; or (ii) breach or
cause a default under any provision of any indenture, instrument or agreement
listed on Annex B to this opinion.



--------------------------------------------------------------------------------








The Lenders and the Agent
March 6, 2015
Page 2






3. The Agreement, assuming its due authorization, execution, and delivery by the
Agent and the Lenders, and the Notes that have been requested to be delivered by
the Lenders pursuant to Section 2.11(ii) of the Agreement, each constitute the
legal, valid and binding obligation of the Borrower, enforceable in accordance
with their terms.


4. The execution and delivery by the Borrower of the Agreement and the Notes
that have been requested to be delivered by the Lenders pursuant to Section
2.11(ii) of the Agreement, and the performance of its obligations thereunder,
will not violate (a) any law, rule or regulation applicable to the Borrower
under the laws of the State of Oregon or generally applicable to borrowers under
the laws of the United States or (b) any order, writ, judgment, injunction,
decree or award known by us to be binding on the Borrower under the State of
Oregon.


5. Except as disclosed in (i) the Borrower’s Annual Report on Form 10-K for the
year ended December 31, 2014; and (ii) the Borrower’s Current Reports on Form
8-K since the date of the Annual Report referred to in clause (i) and prior to
the date hereof, in each case filed with the Securities and Exchange Commission,
and Schedule 5.2 to the Agreement, there is, to our knowledge, no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or
threatened against the Borrower that either questions the validity of the
Agreement and the Notes, or the transactions contemplated thereby, or that would
reasonably be expected to have a Material Adverse Effect.


6. The Borrower is not subject to regulation under the Investment Company Act of
1940, as amended.


7. No order, consent, approval or authorization of or by any Governmental
Authority of the State of Oregon, which has not been obtained by the Borrower,
is required to be obtained by the Borrower solely in connection with the
execution and delivery of the Agreement and the Notes, except for (a) any of the
foregoing that are not due as of the date of this opinion or (b) customary
filings with the SEC and other Governmental Authorities disclosing the existence
and/or material terms of the Agreement.


We call to your attention that as of the date of this opinion, (a) the Borrower
has not received corporate approval or the approval of the Public Utility
Commission of Oregon with respect to an increase in the Aggregate Commitment
pursuant to Section 2.3(a) of the Agreement; and (b) the Borrower has not
received corporate approval with respect to an extension of the Final
Termination Date pursuant to Section 2.18 of the Agreement.


Furthermore, we call to your attention that the consent of the Federal Energy
Regulatory Commission dated February 3, 2014, Docket No. ES14-10-000, expires on
February 6, 2016. If the consent is not renewed, then at the time of such
expiry, the Borrower will not be permitted to borrow funds under the Agreement
if such funds must be repaid in, or shall only be outstanding for, 364 days or
less.


The opinions herein expressed are limited to matters governed by the laws of the
State of Oregon and United States laws generally applicable to borrowers, in
each case as they exist at the date hereof, and we express no opinion as to the
laws of any other jurisdiction. We have assumed for purposes of our opinion
rendered in paragraph (3) that the relevant substantive laws of the State of New
York are substantially identical to those of the State of Oregon.



--------------------------------------------------------------------------------






The Lenders and the Agent
March 6, 2015
Page 3


This letter represents our opinion as of the date it bears. We do not assume any
obligation to provide you with any subsequent opinion or advice by reason of any
change subsequent to the date of this letter in any fact or in any law covered
by any of our opinions, or for any other reason, even though such change may
affect a legal analysis, conclusion or opinion in this letter.


This opinion is delivered solely for the benefit of the persons to whom it is
addressed and is not to be relied upon by any other person, and this opinion is
not to be used, circulated, quoted, or otherwise referred to in connection with
any transactions other than those contemplated by the Agreement. However, you
may deliver a copy of this opinion to a subsequent Transferee and such
subsequent Transferee may rely on this opinion as if it were addressed and had
been delivered to it on the date of this opinion, unless statements in this
opinion would be affected by the status of any such subsequent Transferee. In
addition, copies of this opinion may be delivered to, but not relied upon by,
any appropriate Governmental Authority, regulatory authority or other person, in
each case as required by law.


Very truly yours,






Reviewed by: DCF/KWR


cc:    Cheryl A. Chevis





--------------------------------------------------------------------------------




ANNEX A Qualifications


1. Bankruptcy and Insolvency Exception. Our opinions are subject to the effect
of bankruptcy, insolvency, reorganization, receivership, moratorium and other
similar laws affecting the rights and remedies of creditors generally. This
exception includes:


(a) the federal Bankruptcy Code and thus includes, among other things, matters
of turn-over, automatic stay, avoiding powers, fraudulent transfer, preference,
discharge, conversion of a non- recourse obligation into a recourse claim,
limitations on ipso facto and anti-assignment clauses, and the coverage of
pre-petition security agreements applicable to property acquired after a
petition is filed;


(b) laws and judicial decisions relating to or affecting the rights of the FDIC
as insurer, regulator, conservator or receiver of banks, the accounts of which
are insured by the FDIC;


(c) all other federal and state bankruptcy, insolvency, reorganization,
receivership, moratorium, arrangement and assignment for the benefit of
creditors laws that affect the rights and remedies of creditors generally (not
just creditors of specific types of debtors);


(d) all other federal bankruptcy, insolvency, reorganization, receivership,
moratorium, arrangement and assignment for the benefit of creditors laws that
have reference to or affect generally only creditors of specific types of
debtors, and state laws of like character affecting generally only creditors of
financial institutions and insurance companies;


(e)    state fraudulent transfer and conveyance laws; and


(f)
judicially developed doctrines relevant to any of the preceding laws, such as
substantive consolidation of entities.



2. Equitable Principles Limitation. Our opinions are subject to the effect of
general principles of equity, whether applied by a court of law or equity,
including without limitation, principles:


(a)
governing the availability of specific performance, injunctive relief or other
equitable remedies;



(b)
affording equitable defenses (e.g., waiver, laches and estoppel) against a party
seeking enforcement;



(c)
requiring good faith and fair dealing in the performance and enforcement of a
contract by the party seeking its enforcement;



(d)
requiring reasonableness in the performance and enforcement of an agreement by
the party seeking enforcement;



(e)
requiring consideration of the materiality of the consequences of the breach to
the party seeking enforcement;



(f)
requiring consideration of the impracticability or impossibility of performance
at the time of attempted enforcement; and




--------------------------------------------------------------------------------






(g)    affording defenses based on the unconscionability of the enforcing
party’s
conduct after the parties have entered into the contract.


3.    Other Common Qualifications. Our opinions are subject to the effect of
generally applicable rules of law that:


(a) limit or affect the enforcement of provisions of a contract that purport to
require waiver of the obligations of good faith, fair dealing, diligence or
reasonableness;


(b) provide that forum selection and choice of law clauses in contracts are not
necessarily binding on the court(s) in the forum selected;


(c) limit the availability of a remedy under certain circumstances where another
remedy has been elected;


(d) limit the enforceability of provisions releasing, exculpating or exempting a
party from, or requiring indemnification of a party for, liability for its own
action or inaction, to the extent the action or inaction involves negligence,
recklessness, willful misconduct or unlawful conduct;


(e) may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange;


(f)
govern and afford judicial discretion regarding the determination of damages and
entitlement to attorney fees through all appeals and other costs; and



(g) may permit a party who has materially failed to render or offer performance
required by a contract to cure that failure, unless: (i) permitting a cure would
unreasonably hinder the aggrieved party from making substitute arrangements for
performance; or (ii) it was important in the circumstances to the aggrieved
party that performance occur by the date stated in the contract.


Our opinions are subject to the following other qualifications:


(a) Notwithstanding any provision in the Loan Documents to the effect that the
Loan Documents reflect the entire understanding of the parties with respect to
the matters described therein, a court may consider extrinsic evidence of the
circumstances surrounding the entering into of the Loan Documents to ascertain
the intent of the parties in using the language employed in the Loan Documents,
regardless of whether or not the meaning of the language used in the Loan
Documents is plain and unambiguous on its face, and may determine that
additional or supplementary terms can be incorporated into the Loan Documents.


(b) We express no opinion as to the validity, binding effect or enforceability
of any provision pertaining to cumulative remedies.


(c)    A court may not treat as conclusive those certificates and determinations
that the Loan
Documents state are to be so treated.


(d) A provision in the Loan Documents that purports to restrict, or has the
effect of restricting, access to a court may not be enforceable.



--------------------------------------------------------------------------------






(e) A provision in the Loan Documents that purports to waive any statutory
rights may not be enforceable.


(f)
The effectiveness of a provision that purports to relieve a person from a
liability or duty otherwise owed may be limited by law, and a provision
requiring indemnification or reimbursement may not be enforced by a court to the
extent that it relates to the failure of such person to have satisfied or
performed such liability or duty.



(g) The failure to exercise or the delay in exercising a right of action or
remedy under the Loan Documents may act as a bar to the enforcement at any time
thereafter, or the waiver of, such rights.


(h) We express no opinion regarding the enforceability of any provision in the
Loan Documents to the effect that modifications, amendments or waivers of or
with respect to the Loan Documents that are not in writing will be ineffective.


4.    Oregon Law Exceptions. We wish to emphasize specifically that we express
no opinion as to the enforceability of any of the following that may appear in
the Loan Documents:


(a) provisions that permit a lender to collect a late charge, increased interest
rate after default or maturity, or a prepayment premium to the extent they
constitute a penalty rather than liquidated damages;


(b) provisions for payment or reimbursement of costs and expenses or
indemnification for claims, losses, or liabilities (including, without
limitation, attorney fees through all appeals) in excess of statutory limits;


(c)    provisions for attorney fees;


(d)    provisions for charging interest on interest;


(e) provisions purporting to apply the Oregon statute of frauds to oral loan
commitments not entitled to the protection of ORS 41.580; and


(f)
provisions that give a lender the right to purchase insurance on behalf of an
obligor except to the extent that any such provision complies with the
requirements of ORS 746.201.




--------------------------------------------------------------------------------








ANNEX B




1. Credit Agreement dated May 7, 2014, among Portland General Electric Company,
Wells Fargo Bank, National Association, as Administrative Agent, JPMorgan Chase
Bank, N.A. and U.S. Bank National Association, as Co-Syndication Agents, Wells
Fargo Securities, LLC, as Sole Lead Arranger and Sole Book Runner and a group of
lenders.


2. Portland General Electric Company Indenture of Mortgage and Deed of Trust
dated July 1,
1945, as supplemented



--------------------------------------------------------------------------------






EXHIBIT C


FORM OF COMPLIANCE CERTIFICATE


To: The Lenders parties to the Amended and Restated Credit Agreement Described
Below


This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of March 6, 2015 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among Portland General
Electric Company, an Oregon corporation (the “Borrower”), the lenders party
thereto and Wells Fargo Bank, National Association, as Agent for the Lenders.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.    I am the duly elected [Chief Financial Officer][Treasurer][Assistant
Treasurer] of the
Borrower;


2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;


3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and


4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.


Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:





--------------------------------------------------------------------------------




The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this day of , .




PORTLAND GENERAL ELECTRIC COMPANY


By:
 
Print Name:
 
Title:
 








--------------------------------------------------------------------------------




SCHEDULE I TO COMPLIANCE CERTIFICATE






Compliance as of         ,      with


Provisions of Section 6.11 of the Agreement


Indebtedness to Capitalization Ratio


1.
aggregate outstanding principal amount of all Consolidated Indebtedness:
$
 
 
 
2.
Total Capitalization
 
 
(a)
the amount of capital stock, including preferred and preference stock (less cost
of treasury shares), plus any amounts deducted from stockholders’ equity as
unearned compensation on the Borrower’s balance sheet, plus (or minus in the
case of a deficit) capital surplus and earned surplus, but including current
sinking fund obligations:
$
 
 
 
 
 
(b)
the aggregate outstanding principal amount of Interest Deferral Obligations
excluded by the provision in the definition of "Indebtedness":
$
 
 
 
 
 
(c)
the aggregate outstanding principal amount of all Consolidated
Indebtedness:
$
 
 
 
 
 
(d)
Total Capitalization:


$
 
 
[2.(a) + 2.(b) + 2.(c)]
 
 
 
 
 
3.
 
Indebtedness to Capitalization Ratio


%
 
 
[1. / 2.(d)]
 
 
 
Maximum permitted: 65%










--------------------------------------------------------------------------------




EXHIBIT D


FORM OF NOTE


[Date]


PORTLAND GENERAL ELECTRIC COMPANY, an Oregon corporation (the “Borrower”),
promises to pay                              (the “Lender”) the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to
Article II of the Agreement (as hereinafter defined), in immediately available
funds to Wells Fargo Bank, National Association, as Agent, together with
interest on the unpaid principal amount hereof at the rates and on the dates set
forth in the Agreement. The Borrower shall pay the principal of and accrued and
unpaid interest on each Loan on the Lender’s Scheduled Termination Date.


The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.


This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of March 6, 2015
(which, as it may be amended or modified and in effect from time to time, is
herein called the “Agreement”), among the Borrower, the lenders party thereto,
including the Lender, and Wells Fargo Bank, National Association, as Agent, to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated. Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.






PORTLAND GENERAL ELECTRIC COMPANY


By:
 
Name:
 
Title:
 






--------------------------------------------------------------------------------




SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO


NOTE OF ,
DATED ,




Date
 
Principal
Amount of
Loan
 
Maturity
of Interest
Period
 
Principal Amount Paid
 
Unpaid Balance








--------------------------------------------------------------------------------




EXHIBIT E


FORM OF BORROWING NOTICE


, 20        


VIA HAND DELIVERY OR FACSIMILE


Wells Fargo Bank, National Association, as Agent
1525 W.WT Harris Blvd. Mail Code: D 1109-019
Charlotte, NC 28262
Attention:    Lisa White


Ladies and Gentlemen:


Reference is made to the Amended and Restated Credit Agreement, dated March 6,
2015 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Portland General Electric
Company, an Oregon corporation (the “Borrower”), the financial institutions from
time to time parties thereto as Lenders and Wells Fargo Bank, National
Association, as administrative agent (the “Agent”). Capitalized terms used
herein which are not defined herein are used as defined in the Credit Agreement.


(i)    Pursuant to Section 2.2(c) of the Credit Agreement, the Borrower hereby
requests
an Advance in an aggregate principal amount of $        on         , 20     (the
Borrowing
Date, which is a Business Day), as follows:


Type of Advance
(Eurodollar or Floating Rate
Advance)
Amount
 
Initial Interest Period for Eurodollar Advances
Advance is to be a Swing Line Loan
 
$
 
        months
Yes/No





(ii)    The location and account to which funds are to be disbursed are as
follows:


Portland General Electric Company
Account # Amount:         


(iii) The Borrower hereby certifies that, on the date hereof and on the
Borrowing Date set forth above, no Default or Unmatured Default exists or will
result after giving effect to such Advance.


(iv) The Borrower hereby certifies that on the date hereof and on the Borrowing
Date set forth above, the representations and warranties contained in Article V
of the Credit Agreement (other than Section 5.10 of the Credit Agreement) are or
shall be true and correct in all material respects as of the date of the
requested Advance except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty was true and correct in all material respects on and as of such earlier
date.



--------------------------------------------------------------------------------




[remainder of page intentionally left blank]






IN WITNESS WHEREOF, the Borrower has duly executed this Borrowing Notice as of
the date and year first written above.


Very truly yours,


PORTLAND GENERAL ELECTRIC COMPANY


By:
 
 
 
 
Name:
 
 
 
Title:
 
 









    



--------------------------------------------------------------------------------




EXHIBIT F


FORM OF CONVERSION/CONTINUATION NOTICE


 
 
,
20
 

VIA HAND DELIVERY OR FACSIMILE


Wells Fargo Bank, National Association, as Agent
1525 W.WT Harris Blvd. Mail Code: D 1109-019
Charlotte, NC 28262
Attention: Lisa White


Ladies and Gentlemen:


Reference is made to the Amended and Restated Credit Agreement, dated March 6,
2015 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Portland General
Electric Company, an Oregon corporation (the “Borrower”), the financial
institutions from time to time parties thereto as Lenders and Wells Fargo Bank,
National Association, as administrative agent (the “Agent”). Capitalized terms
used herein which are not defined herein are used as defined in the Credit
Agreement.


Pursuant to Section 2.2(d) of the Credit Agreement, the Borrower hereby requests
that following
Advance convert to or continue as a new Advance, as set forth below:


(a)    [effective on         , 20     , to continue $         in principal
amount of a
presently outstanding Eurodollar Advance having an Interest Period that expires
on         ,
200_ to a new Eurodollar Advance that has an Interest Period of      months;]


(b)    [effective on         , 20     , to convert $         in principal amount
of a
presently outstanding Eurodollar Advance having an Interest Period that expires
on          ,
200_, to a new Floating Rate Advance;]


(c)    [effective on         , 20     , to convert $         in principal amount
of a
presently outstanding Floating Rate Advance to a new Eurodollar Advance having
an Interest
Period of      months.]


[remainder of page intentionally left blank]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has duly executed this Conversion/Continuation
Notice as of the date and year first written above.


PORTLAND GENERAL ELECTRIC COMPANY


By:
 
 
 
 
Name:
 
 
 
Title:
 
 












